            Case 3:19-bk-30692                    Doc 1              Filed 03/08/19 Entered 03/08/19 15:49:41                         Desc Main
                                                                     Document     Page 1 of 71
     Fill in this information to 1dent1fy your case:

     United States Bankruptcy Court for the:

     Eastern District of Oklahoma
                                                                                                                            FILED
     Case number (If known): _______               _ _ _
                                                       _             Chapter you are filing under:
                                                                     8 Chapter?
                                                                                                                   2019 HAR -8 PM 3: 40
                                                                     D Chapter 11
                                                                     D Chapter 12
                                                                     D Chapter 13




Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                            12/17

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together-called a
joint case-and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, "Do you own a car,"
the answer would be yes if either debtor owns a car. When Information is needed about the spouses separately, the form uses Debtor 1 and
Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The
same person must be Debtor 1 in all of the forms.
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number




■,,,
(if known). Answer every question.


               Identify Yourself

                                        About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):
1. Your full name
      Write the name that is on your
      government-issued picture
                                        CAMILLA
      identification (for example,      First name                                                    First name
      your driver's license or          y
      passport).                        Middle name                                                   Middle name
      Bring your picture                BARNEY
      identification to your meeting    Last name                                                     Last name
      with the trustee.
                                        Suffix (Sr., Jr., II, Ill)                                    Suffix (Sr.. Jr., II, Ill)




2.    All other names you
      have used in the last 8           First name                                                    First name
      years
      Include your married or           Middle name                                                   Middle name
      maiden names.
                                        Last name                                                     Last name


                                        First name                                                    First name

                                        Middle name                                                   Middle name

                                        Last name                                                     Last name




3. Only the last 4 digits of
      your Social Security              XXX           xx --          4- -
                                                                        9        2
                                                                              -- -      4   -         XXX           xx --          - - -
                                                                                                                                       -   -
                                                                                                                                           --

      number or federal                 OR                                                           OR
      Individual Taxpayer
      Identification number             9 xx     - xx          -- -- -- --                            9 xx - xx              -- -- -- --
      (ITIN)

Official Form 101                                    Voluntary Petition for Individuals Filing for Bankruptcy                              page 1
           Case 3:19-bk-30692                      Doc 1          Filed 03/08/19 Entered 03/08/19 15:49:41                                Desc Main
                                                                  Document     Page 2 of 71
Debtor 1     CAMILLA Y BARNEY                                                                         Case number (if known),______________
             First Name   Middle Name                 Last Name




                                        About Debtor 1 :                                                 About Debtor 2 (Spouse Only in a Joint Case):


4. Any business names
   and Employer                         0 I have not used any business names or EINs.                    D I have not used any business names or EINs.
   Identification Numbers
   (EIN) you have used in
   the last 8 years                     Business name                                                    Business name

    Include trade names and
    doing business as names
                                        Business name                                                    Business name



                                        EIN                                                              EIN


                                        EIN                                                              EIN




s. Where you live                                                                                        If Debtor 2 lives at a different address:


                                        3864 LORI SUE AVENUE
                                        Number           Street                                          Number         Street




                                         DAYTON                                   OH        45406
                                        City                                      State    ZIP Code      City                                  State    ZIP Code

                                        MONTGOMERY
                                        County                                                           County


                                        If your mailing address is different from the one                If Debtor 2's mailing address is different from
                                        above, fill it in here. Note that the court will send            yours, fill it in here. Note that the court will send
                                        any notices to you at this mailing address.                      any notices to this mailing address.



                                        Number          Street                                           Number         Street



                                        P.O. Box                                                         P.O. Box


                                        City                                     State     ZIP Code      City                                 State     ZIP Code




6. Why you are choosing                 Check one:                                                      Check one:
   this district to file for
   bankruptcy                           el Over the last 180 days before filing this petition,          0 Over the last 180 days before filing this petition,
                                               I have lived in this district longer than in any           I have lived in this district longer than in any
                                               other district.                                            other district.

                                        D I have another reason. Explain.                               0 I have another reason. Explain.
                                               (See 28 U.S.C. § 1408.)                                          (See 28 U.S.C. § 1408.)




 Official Form 101                                   Voluntary Petition for Individuals Filing for Bankruptcy                                    page 2
             Case 3:19-bk-30692                      Doc 1        Filed 03/08/19 Entered 03/08/19 15:49:41                                Desc Main
                                                                  Document     Page 3 of 71
Debtor 1         CAMILLA Y BARNEY                                                                      Case number (if known)______________
                 First Name   Middle Name             Last Name




•iii          Tell the Court About Your Bankruptcy Case


1.     The chapter of the                   Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
       Bankruptcy Code you                  for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
       are choosing to file
       under
                                            ia Chapter?
                                            D Chapter 11
                                            D Chapter 12
                                            D Chapter 13

s. How you will pay the fee                 D I will pay the entire fee when I file my petition. Please check with the clerk's office in your
                                                local court for more details about how you may pay. Typically, if you are paying the fee
                                                yourself, you may pay with cash, cashier's check, or money order. If your attorney is
                                                submitting your payment on your behalf, your attorney may pay with a credit card or check
                                                with a pre-printed address.

                                            D   I need to pay the fee in installments. If you choose this option, sign and attach the
                                                Application for Individuals to Pay The Filing Fee in Installments (Official Form 103A).

                                            0 I request that my fee be waived (You may request this option only if you are filing for Chapter 7.
                                              By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
                                              less than 150% of the official poverty line that applies to your family size and you are unable to
                                              pay the fee in installments). If you choose this option, you must fill out the Application to Have the
                                              Chapter 7 Filing Fee Waived (Official Form 1038) and file it with your petition.


9.     Have you filed for                   0No
       bankruptcy within the
       last 8 years?                        □ Yes.    District                                 When                 Case number
                                                                                                      MM/ DD/YYYY

                                                      District                                 When                 Case number
                                                                                                      MM/ DD/YYYY

                                                      District                                 When                 Case number
                                                                                                      MM/ DD/YYYY



10. Are any bankruptcy                      iia No
    cases pending or being
    filed by a spouse who is                □ Yes.    Debtor                                                         Relationship to you
    not filing this case with                         District                                 When                 Case number, if known
    you, or by a business                                                                             MM/DD /YYYY
    partner, or by an
    affiliate?
                                                      Debtor                                                        Relationship to you

                                                      District                                 When                 Case number, if known
                                                                                                      MM/DD/YYYY



11. Do you rent your                        iaNo. Go to line 12.
    residence?                              D Yes. Has your landlord obtained an eviction judgment against you?
                                                      D No. Go to line 12.
                                                      D Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as
                                                           part of this bankruptcy petition.




     Official Form 101                                Voluntary Petition for Individuals Filing for Bankruptcy                                 page 3
           Case 3:19-bk-30692                         Doc 1        Filed 03/08/19 Entered 03/08/19 15:49:41                           Desc Main
                                                                   Document     Page 4 of 71
Debtor 1       CAMILLA Y BARNEY                                                                        Case number (if known)______________
              First Name       Middle Name             Last Name




            Report About Any Businesses You Own as a Sole Proprietor


12. Are you a sole proprietor                i2I No. Go to Part 4.
    of any full- or part-time
    business?                                0 Yes. Name and location of business
    A sole proprietorship is a
    business you operate as an
                                                      Name of business, if any
    individual, and is not a
    separate legal entity such as
    a corporation, partnership, or
                                                      Number       Street
    LLC.
    If you have more than one
    sole proprietorship, use a
    separate sheet and attach it
    to this petition.
                                                       City                                                  State       ZIP Code


                                                      Check the appropriate box to describe your business:
                                                      0 Health Care Business (as defined in 11 U.S.C. § 101(27A))

                                                      0 Single Asset Real Estate (as defined in 11 U.S.C. § 101(518))
                                                      0 Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                      0 Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                      0 None of the above


13. Are you filing under                     If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
    Chapter 11 of the                        can set appropriate deadlines. If you indicate that you are a small business debtor, you must attach your
    Bankruptcy Code and                      most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or if
                                             any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
    are you a small business
    debtor?
                                             0 No. I am not filing under Chapter 11.
   For a definition of small
   business debtor, see                      0 No. I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in
   11 U.S.C. § 101(510).                           the Bankruptcy Code.

                                             0 Yes. I am filing under Chapter 11 and I am a small business debtor according to the definition in the
                                                    Bankruptcy Code.


           Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention


14. Do you own or have any                   i2I No
    property that poses or is
    alleged to pose a threat                 0 Yes. What is the hazard?
    of imminent and
    identifiable hazard to
    public health or safety?
    Or do you own any
    property that needs                                                                                                                 _
                                                       If immediate attention is needed, why is it needed? _ _ _ __ _ _ _ _ _ _ _ _ _ _ _
    immediate attention?
   For example, do you own
   perishable goods, or livestock
   that must be fed, or a building
   that needs urgent repairs?
                                                       Where is the property? ____________________________
                                                                                 Number       Street




                                                                                 City                                         State      ZIP Code


 Official Form 101                                     Voluntary Petition for Individuals Filing for Bankruptcy                                 page 4
           Case 3:19-bk-30692                    Doc 1       Filed 03/08/19 Entered 03/08/19 15:49:41                                 Desc Main
                                                             Document     Page 5 of 71
Debtor 1      CAMILLA Y BARNEYLast Name                                                                Case number (ii known).____________                 _ _
                                                                                                                                                             _
              First Name    Middle Name




            Explain Your Efforts to Receive a Briefing About Credit Counseling

                                          About Debtor 1 :                                                 About Debtor 2 (Spouse Only in a Joint Case):
15. Tell the court whether
    you have received a
    briefing about credit                 You must check one:                                              You must check one:
    counseling.
                                          liiif I received a briefing from an approved credit              0 I received a briefing from an approved credit
                                             counseling agency within the 180 days before I                  counseling agency within the 180 days before I
   The law requires that you                 filed this bankruptcy petition, and I received a                filed this bankruptcy petition, and I received a
   receive a briefing about credit           certificate of completion.                                      certificate of completion.
   counseling before you file for
                                             Attach a copy of the certificate and the payment                 Attach a copy of the certificate and the payment
   bankruptcy. You must
                                             plan, if any, that you developed with the agency.                plan, if any, that you developed with the agency.
   truthfully check one of the
   following choices. If you              0 I received a briefing from an approved credit                  0 I received a briefing from an approved credit
   cannot do so, you are not                counseling agency within the 180 days before I                   counseling agency within the 180 days before I
   eligible lo file.                        filed this bankruptcy petition, but I do not have a              filed this bankruptcy petition, but I do not have a
                                            certificate of completion.                                       certificate of completion.
   If you file anyway, the court             Within 14 days after you file this bankruptcy petition,          Within 14 days after you file this bankruptcy petition,
   can dismiss your case, you
                                             you MUST file a copy of the certificate and payment              you MUST file a copy of the certificate and payment
   will lose whatever filing fee
                                             plan, if any.                                                    plan, if any.
   you paid, and your creditors
   can begin collection activities        0 I certify that I asked for credit counseling                   0 I certify that I asked for credit counseling
   again.                                   services from an approved agency, but was                        services from an approved agency, but was
                                            unable to obtain those services during the 7                     unable to obtain those services during the 7
                                            days after I made my request, and exigent                        days after I made my request, and exigent
                                            circumstances merit a 30-day temporary waiver                    circumstances merit a 30-day temporary waiver
                                            of the requirement.                                              of the requirement.
                                             To ask for a 30-day temporary waiver of the                      To ask for a 30-day temporary waiver of the
                                             requirement, attach a separate sheet explaining                  requirement, attach a separate sheet explaining
                                             what efforts you made to obtain the briefing, why                what efforts you made to obtain the briefing, why
                                             you were unable to obtain it before you filed for                you were unable to obtain it before you filed for
                                             bankruptcy, and what exigent circumstances                       bankruptcy, and what exigent circumstances
                                             required you to file this case.                                  required you to file this case.
                                             Your case may be dismissed if the court is                       Your case may be dismissed if the court is
                                             dissatisfied with your reasons for not receiving a               dissatisfied with your reasons for not receiving a
                                             briefing before you filed for bankruptcy.                        briefing before you filed for bankruptcy.
                                             If the court is satisfied with your reasons, you must            If the court is satisfied with your reasons, you must
                                             still receive a briefing within 30 days after you file.          still receive a briefing within 30 days after you file.
                                             You must file a certificate from the approved                    You must file a certificate from the approved
                                             agency, along with a copy of the payment plan you                agency, along with a copy of the payment plan you
                                             developed, if any. If you do not do so, your case                developed, if any. If you do not do so, your case
                                             may be dismissed.                                                may be dismissed.
                                             Any extension of the 30-day deadline is granted                  Any extension of the 30-day deadline is granted
                                             only for cause and is limited to a maximum of 15                 only for cause and is limited to a maximum of 15
                                             days.                                                            days.

                                          0 I am not required to receive a briefing about                  0 I am not required to receive a briefing about
                                            credit counseling because of:                                    credit counseling because of:

                                             0 Incapacity.      I have a mental illness or a mental           0 Incapacity.      I have a mental illness or a mental
                                                                deficiency that makes me                                         deficiency that makes me
                                                                incapable of realizing or making                                 incapable of realizing or making
                                                                rational decisions about finances.                               rational decisions about finances.
                                             0 Disability.      My physical disability causes me              0 Disability.      My physical disability causes me
                                                                to be unable to participate in a                                 to be unable to participate in a
                                                                briefing in person, by phone, or                                 briefing in person, by phone, or
                                                                through the internet, even after I                               through the internet, even after I
                                                                reasonably tried to do so.                                       reasonably tried to do so.
                                             0 Active duty. I am currently on active military                 0 Active duty. I am currently on active military
                                                            duty in a military combat zone.                                  duty in a military combat zone.
                                             If you believe you are not required to receive a                 If you believe you are not required to receive a
                                             briefing about credit counseling, you must file a                briefing about credit counseling, you must file a
                                             motion for waiver of credit counseling with the court.           motion for waiver of credit counseling with the court.




 Official Form 101                                 Voluntary Petition for Individuals Filing for Bankruptcy                                      page 5
            Case 3:19-bk-30692                    Doc 1           Filed 03/08/19 Entered 03/08/19 15:49:41                               Desc Main
                                                                  Document     Page 6 of 71
Debtor 1        CAMILLA Y BARNEY                                                                         Case number(ffknown)______________
               First Name    Middle Name             Last Name




             Answer These Questions for Reporting Purposes

                                           16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
16. What kind of debts do                       as "incurred by an individual primarily for a personal, family, or household purpose."
    you have?
                                                D No. Go to line 16b.
                                                0 Yes. Go to line 17.

                                           16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                                money for a business or investment or through the operation of the business or investment.
                                                D   No. Go to line 16c.
                                                D   Yes. Go to line 17.

                                           16c. State the type of debts you owe that are not consumer debts or business debts.



11. Are you filing under
      Chapter 7?                           D   No. I am not filing under Chapter 7. Go to line 18.

      Do you estimate that after 0 Yes. I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
      any exempt property is            administrative expenses are paid that funds will be available to distribute to unsecured creditors?
      excluded and                      0 No
      administrative expenses
      are paid that funds will be       D Yes
      available for distribution
      to unsecured creditors?

1a.   How many creditors do                0 1-49                                    D   1,000-5,ooo                          D 25,001-50,000
      you estimate that you                D 50-99                                   D   5,001-10,000                         D 50,001-100,000
      owe?                                 D 100-199                                 D   10,001-25,ooo                        D More than 100,000
                                           D 200-999
19.   How much do you                      0 $0-$50,000                              D $1,000,001-$10 million                 D $500,000,001-$1 billion
      estimate your assets to              D $50,001-$100,000                        D $10,000,001-$50 million                D $1,000,000,001-$10 billion
      be worth?                            D $100,001-$500.000                       D $50,000,001-$100 million               D $10,000,000,001-$50 billion
                                           D $500,001-$1 million                     D $100,000,001-$500 million              D More than $50 billion
20.   How much do you                      0 $0-$50,000                              D $1,000,001-$10 million                 D $500,000,001-$1 billion
      estimate your liabilities            D $50,001-$100,000                        D $10,000,001-$50 million                D $1,000,000,001-$10 billion
      to be?                               D $100,001-$500,000                       D $50,000,001-$100 million               D $10,000,000,001-$50 billion
                                           D $500,001-$1 million                     D $100,000,001-$500 million              D More than $50 billion
•#1•1        Sign Below

                                           I have examined this petition, and I declare under penalty of perjury that the information provided is true and
For you                                    correct.
                                           If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13
                                           of title 11, United States Code. I understand the relief available under each chapter, and I choose to proceed
                                           under Chapter 7.
                                           If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out




                                           :u;;;;;:
                                           this document, I have obtained and read the notice required by 11 U.S.C. § 342(b).
                                           I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.
                                           I understand making a false statement, concealing property, or obtaining money or property by fraud in connection
                                           with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
                                                                   1519. '"' 3571

                                                                                                           JC -----------------
                                               Signature of Debtor 1                                          Signature of Debtor 2

                                               Executed on       02/23/2019                                   Executed on _____ __
                                                                 MM   / DD   /YYYY                                        MM/ DD /YYYY


  Official Form 101                                  Voluntary Petition for Individuals Filing for Bankruptcy                                       page 6
           Case 3:19-bk-30692                     Doc 1         Filed 03/08/19 Entered 03/08/19 15:49:41                              Desc Main
                                                                Document     Page 7 of 71
Debtor 1     CAMILLA Y BARNEY                                                                      Case number (if known)___      _________ _
             First Name   Middle Name              Last Name




                                        I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility
For your attorney, if you are           to proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief
represented by one                      available under each chapter for which the person is eligible. I also certify that I have delivered to the debtor(s)
                                        the notice required by 11 U.S.C.§ 342(b) and, in a case in which§ 707(b)(4)(D) applies, certify that I have no
If you are not represented              knowledge after an inquiry that the information in the schedules filed with the petition is incorrect.
by an attorney, you do not
need to file this page.
                                                                                                            Date
                                           Signature of Attorney for Debtor                                                MM         DD /YYYY




                                           Printed name



                                           Firm name



                                           Number      Street




                                           City                                                            State           ZIP Code




                                           Contact phone ____ _ _ __ _ __ _                                Email address




                                           Bar number                                                      State




 Official Form 101                                 Voluntary Petition for Individuals Filing for Bankruptcy                                     page 7
           Case 3:19-bk-30692               Doc 1           Filed 03/08/19 Entered 03/08/19 15:49:41                           Desc Main
                                                            Document     Page 8 of 71
Debtor 1     CAMILLA Y BARNEY                                                                 Case number (if/mown),______________
             First Name   Middle Name          Last Name




For you if you are filing this          The law allows you, as an individual, to represent yourself in bankruptcy court, but you
bankruptcy without an                   should understand that many people find it extremely difficult to represent
attorney                                themselves successfully. Because bankruptcy has long-term financial and legal
                                        consequences, you are strongly urged to hire a qualified attorney.
If you are represented by
an attorney, you do not                 To be successful, you must correctly file and handle your bankruptcy case. The rules are very
need to file this page.                 technical, and a mistake or inaction may affect your rights. For example, your case may be
                                        dismissed because you did not file a required document, pay a fee on time, attend a meeting or
                                        hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
                                        firm if your case is selected for audit. If that happens, you could lose your right to file another
                                        case, or you may lose protections, including the benefit of the automatic stay.

                                        You must list all your property and debts in the schedules that you are required to file with the
                                        court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
                                        in your schedules. If you do not list a debt, the debt may not be discharged. If you do not list
                                        property or properly claim it as exempt, you may not be able to keep the property. The judge can
                                        also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
                                        case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
                                        cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
                                        Bankruptcy fraud is a serious crime; you could be fined and imprisoned.
                                        If you decide to file without an attorney, the court expects you to follow the rules as if you had
                                        hired an attorney. The court will not treat you differently because you are filing for yourself. To be
                                        successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
                                        Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
                                        be familiar with any state exemption laws that apply.

                                        Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
                                        consequences?
                                        □ No
                                        ii:! Yes
                                        Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
                                        inaccurate or incomplete, you could be fined or imprisoned?
                                        □ No
                                        lia Yes

                                        Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
                                        ii:f No
                                        D   Yes. Name of Person_________ _________________
                                                   Attach Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).



                                        By signing here, I acknowledge that I understand the risks involved in filing without an attorney. I
                                        have read and understood this notice, and I am aware that filing a bankruptcy case without an
                                        attorney may cause me to lose my rights or property if I do not properly handle the case.




                                                                                                       Signature of Debtor 2

                                        Date               02/22/2019                                  Date
                                                           MM/ DD   /YYYY                                               MM/ DD /YYYY

                                        Contact phone      (937) 238-2934                              Contact phone

                                        Cell phone         (937) 238-2934                              Cell phone

                                        Email address      ucbarney50@gmail.com                        Email address



 Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                  page 8
           Case 3:19-bk-30692                            Doc 1           Filed 03/08/19 Entered 03/08/19 15:49:41                                                        Desc Main
                                                                         Document     Page 9 of 71

 Fill in this information to 1dent1fy your case.

 Debtor 1          CAMILLA Y BARNEY
                     First Name                       MiddkJName                      Last Name

  Debtor2
 (Spouse, if filing) f;,st Name                       Middle Name                     last Name


 United States Bankruptcy Court for the: Southern District of Ohio

 Case number                                                                                                                                                                  D Check if this is an
                    (If known)                                                                                                                                                    amended filing



Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                                                    12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.



•ifI           Summarize Your Assets


                                                                                                                                                                         Your assets
                                                                                                                                                                         Value of what you own
1. Schedule AIB: Property (Official Form 106A/B)
    1a. Copy line 55, Total real estate, from Schedule A/8 ......................................................................................................... .        $ ____ 0_.0_0


   1b. Copy line 62, Total personal property, from Schedule A/8 .............................................................................................. .              $_ 4_,3_ 0_0._0_0
                                                                                                                                                                                _

   1c. Copy line 63, Total of all property on Schedule AIB .........................................................................................................          $_       4_,3_ 0_0._ 0_0
                                                                                                                                                                                   _



•ifa           Summarize Your Liabilities



                                                                                                                                                                          Your liabilities
                                                                                                                                                                          Amount you owe
2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
   2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D ............                                            $               0.00

3. Schedule EIF: Creditors Who Have Unsecured Claims (Official Form 106E/F)
                                                                                                                                                                              $        4,000.00
   3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule EIF ............................................

   3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule EIF .......................................
                                                                                                                                                                          +   $      3 9,685.00


                                                                                                                                        Your total liabilities                $      43 ,685.00



•iii          Summarize Your Income and Expenses


4. Schedule I: Your Income (Official Form 1061)
                                                                                                                                                                              $        1_,0_5_5._0_0
   Copy your combined monthly income from line 12 of Schedule 1 ..........................................................................................                     _       _

5. Schedule J: Your Expenses (Official Form 106J)
   Copy your monthly expenses from line 22c of Schedule J ....................................................................................................
                                                                                                                                                                                   1, 090.00
                                                                                                                                                                              $ -------




Official Form 106Sum                                Summary of Your Assets and Liabilities and Certain Statistical Information                                                     page 1 of 2
                Case 3:19-bk-30692                 Doc 1           Filed 03/08/19 Entered 03/08/19 15:49:41                              Desc Main
                                                                  Document      Page 10 of 71
   Debtor 1        CAMILLA Y BARNEY                                                                   Case number (if known)�-------------
                    First Name      Middle Name       Last Name




                  Answer These Questions for Administrative and Statistical Records

   6. Are you filing for bankruptcy under Chapters 7, 11, or 13?

       0 No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
       0Yes


   7. What kind of debt do you have?

       0 Your debts are primarily consumer debts. Consumer debts are those "incurred by an individual primarily for a personal,
              family, or household purpose." 11 U.S.C. § 101(8). Fill out lines 8-99 for statistical purposes. 28 U.S.C. § 159.

       0 Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
              this form to the court with your other schedules.



   8. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official
       Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                                      0.00
                                                                                                                                           $ -------




   9. Copy the following special categories of claims from Part 4, line 6 of Schedule EIF:


                                                                                                             Total claim


        From Part 4 on Schedule EIF, copy the following:



      9a. Domestic support obligations (Copy line 6a.)                                                       $                    0.00


      9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                              $             4,000.00


      9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                    $                    0.00


      9d. Student loans. (Copy line 6f.)                                                                     $                    0.00

      9e. Obligations arising out of a separation agreement or divorce that you did not report as            $                    0.00
          priority claims. (Copy line 69.)

      9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)               +$                     0.00


      9g. Total. Add lines 9a through 9f.                                                                    $             4,000.00




Official Form 106Sum         Summary of Your Assets and Liabilities and Certain Statistical Information                                       page 2 of 2
              Case 3:19-bk-30692                       Doc 1        Filed 03/08/19 Entered 03/08/19 15:49:41                           Desc Main
                                                                   Document      Page 11 of 71
Fill in this information to identify your case an d this filing.


Debtor 1            CAMILLA Y BARNEY
                    First Name                   Middle Name              Last Name

Debtor 2
(Spouse, if filing) F;rst Name                   Middle Name              Last Name


United States Bankruptcy Court for the: Southern District of Ohio

Case number
                                                                                                                                               0 Check if this is an
                                                                                                                                                  amended filing

Official Form 106A/B
Schedule A/B: Property                                                                                                                                      12/15

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the
category where you think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally
responsible for supplying correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known). Answer every question.

               Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

    � No. Go to Part 2.
    0 Yes. Where is the property?
                                                                    What is the property? Check all that apply.
                                                                                                                      Do not deduct secured claims or exemptions. Put
                                                                    0 Single-family home                              the amount of any secured claims on Schedule D:
     1.1.                                                                                                             Creditors Who Have Claims Secured by Property.
                                                                    0 Duplex or multi-unit building
             Street address, if available, or other description
                                                                    0 Condominium or cooperative                      Current value of the       Current value of the
                                                                    0 Manufactured or mobile home                     entire property?           portion you own?
                                                                    0 Land                                            $_ __         ___          $____ _
                                                                                                                                                       _ _
                                                                    0 Investment property
                                                                    0 Timeshare                                       Describe the nature of your ownership
             City                            State      ZIP Code                                                      interest (such as fee simple, tenancy by
                                                                    0 Other ______                    _____           the entireties, or a life estate), if known.
                                                                    Who has an interest in the property? Check one.
                                                                    0 Debtor 1 only
             County                                                 0 Debtor 2 only
                                                                    0 Debtor 1 and Debtor 2 only                      0 Check if this is community property
                                                                                                                         (see instructions)
                                                                    0 At least one of the debtors and another
                                                                    Other information you wish to add about this item, such as local
                                                                    property identification number: _______________
   If you own or have more than one, list here:
                                                                   What is the property? Check all that apply.        Do not deduct secured daims or exemptions. Put
                                                                   0 Single-family home                               the amount of any secured claims on Schedule D:
     1.2.                                                                                                             Creditors Who Have Claims Secured by Property.
                                                                   0 Duplex or multi-unit building
             Street address, if available, or other description
                                                                   0 Condominium or cooperative                       Current value of the       Current value of the
                                                                   0 Manufactured or mobile home                      entire property?           portion you own?
                                                                   D   Land                                           $________                  $___       _
                                                                                                                                                            _ __ _
                                                                   D   Investment property
                                                                   0 Timeshare                                        Describe the nature of your ownership
             City                            State      ZIP Code                                                      interest (such as fee simple, tenancy by
                                                                   D   Other_____________                             the entireties, or a life estate), if known.
                                                                   Who has an interest in the property? Check one.
                                                                   0 Debtor 1 only

             County                                                D Debtor 2 only
                                                                   0 Debtor 1 and Debtor 2 only                       0 Check if this is community property
                                                                   0 At least one of the debtors and another             (se e instructions)

                                                                   Other information you wish to add about this item, such as local
                                                                   property identification number: _______________


Official Form 106A/B                                                Schedule A/8: Property                                                              p age 1
             Case 3:19-bk-30692                       Doc 1           Filed 03/08/19 Entered 03/08/19 15:49:41 Desc Main
 Debtor 1          CAMILLA Y BARNEY                                  Document      Page 12 ofCase
                                                                                              71 number Cifknown),_______________
                    First Name    Middle Name            Last Name




                                                                     What is the property? Check all that apply.       Do not deduct secured claims or exemptions. Put
                                                                     D    Single-family home                           the amount of any secured claims on Schedule D:
     1.3.
            Street address, if available, or other description       □ Duplex or multi-unit building                   Creditors Who Have Claims Secured by Property.

                                                                     □ Con dominium or cooperative                     Current value of the
                                                                                                                       entire property?
                                                                                                                                                 Current value of the
                                                                                                                                                 portion you own?
                                                                     D    Manufactured or mobile home
                                                                     D    Land                                         $________                 $_____ ___

                                                                     D    Investment property
            City                            State     ZIP Code       □ Timeshare                                       Describe the nature of your ownership

                                                                     □ Other _ _ ____               ___          __
                                                                                                                       interest (such as fee simple, tenancy by
                                                                                                                       the entireties, or a life estate), if known.
                                                                     Who has an interest in the property? Check one.
                                                                     D Debtor 1 only
            County
                                                                     D Debtor 2 only
                                                                     D Debtor 1 and Debtor 2 only                      0 Check if this is community property
                                                                     D At least one of the debtors and another             (see instructions)

                                                                     Other information you wish to add about this item, such as local
                                                                     property identification number: _______________




•ifI         Describe Your Vehicles


Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.


3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles
   0 No
   if Yes
    3.1.    Make:                        Chevy                       Who has an interest in the property? Check one.   Do not deduct secured claims or exemptions. Put

            Model:                       Malibu                      i2I Debtor 1 only                                 the amount of any secured claims on Schedule D:
                                                                                                                       Creditors Who Have Claims Secured by Property.
                                         2009                        D Debtor 2 only
            Year:
                                         102899
                                                                     □ Debtor 1 and Debtor 2 only                      Current value of the
                                                                                                                       entire property?
                                                                                                                                                 Current value of the
                                                                                                                                                 portion you own?
            Approximate mileage:                                     D At least one of the debtors and another
            Other information:
                                                                                                                                 2,500.00            2,500.00
                                                                                                                                                  --------
                                                                     D Check if this is community property (see        $                        $
                                                                         instructions)



   If you own or have more than one, describe here:

   3.2.     Make:                                                    Who has an interest in the property? Check one.   Do not deduct secured claims or exemptions. Put

            Model:
                                                                     D Debtor 1 only                                   the amount of any secured claims on Schedule D:
                                                                                                                       Creditors Who Have Claims Secured by Property.
                                                                     D Debtor 2 only
            Year:                                                                                                                                Current value of the
                                                                     D Debtor 1 and Debtor 2 only                      Current value of the
                                                                                                                       entire property?          portion you own?
            Approximate mileage:                                     D At least one of the debtors and another
            Other information:
                                                                     □ Check if this is community property (see        $_______ _               $_______
                                                                         instructions)




Official Form 106NB                                                  Schedule A/B: Property                                                             page 2
               Case 3:19-bk-30692             Doc 1            Filed 03/08/19 Entered 03/08/19 15:49:41 Desc Main
Debtor 1          CAMILLA Y BARNEY                            Document      Page 13 of Case
                                                                                       71 number (ifknown)_______________
                   First Name   Middte Name       Last Name




   3.3.        Make:                                          Who has an interest in the property? Check one.     Do not deduct secured claims or exemptions. Put
                                                                                                                  the amount of any secured claims on Schedule D:
               Model:                                         D Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
                                                              D Debtor 2 only
           Year:                                                                                                  Current value of the      Current value of the
                                                              0 Debtor 1 and Debtor 2 only
                                                                                                                  entire property?          portion you own?
           Approximate mileage:                               D At least one of the debtors and another
           Other information:
                                                              D Check if this is community property (see          $_______                  $_______
                                                                 instructions)


   3.4.    Make:                                              Who has an interest in the property? Check one .    Do not deduct secured claims or exemptions. Put
           Model:                                             D Debtor 1 only                                     the amount of any secured claims on Schedule D:
                                                                                                                  Creditors Who Have Claims Secured by Properly.
                                                              0 Debtor 2 only
           Year:                                                                                                  Current value of the     Current value of the
                                                              0 Debtor 1 and Debtor 2 only
                                                                                                                  entire property?         portion you own?
           Approximate mileage:                               D At le a st one of the debtors and another
           Other information:
                                                                                                                  $                        $
                                                              D Check if this is community property (see           ________                 _______
                                                                 instructions)




4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, tra ilers, m otors, p ersonal watercraft, fishing vessels, snowmobiles, m otorc ycle accessories
   0      No
   D   Yes


   4.1.    Make:                                              Who has an interest in the property? Check one.    Do not deduct secured claims or exemptions. Put

           Model:
                                                              D Debtor 1 only                                    the amount of any secured claims on Schedule D:
                                                                                                                  Creditors Who Have Claims Secured by Property.
                                                              D Debtor 2 only
           Year:
                                                              D Debtor 1 and Debtor 2 only                       Current value of the      Current value of the
           Other information:                                 D At least one of the debtors and another          entire property?          portion you own?

                                                              D Check if this is community property (see          $_    _     __ _         $_ _ ____
                                                                 instructions)



   If you own or have more than one, list here:

   4.2.    Make:                                              Who has an interest in the property? Check one.    Do not deduct secured claims or exemptions. Put
                                                                                                                 the amount of any secured claims on Schedule D:
           Model:
                                                              D Debtor 1 only                                     Creditors Who Have Claims Secured by Properly.
                                                              D Debtor 2 only
           Year:
                                                              D Debtor 1 and Debtor 2 only                       Current value of the
                                                                                                                 entire property?
                                                                                                                                           Current value of the
                                                                                                                                           portion you own?
           Other information:                                 D At least one of the debtors and another
                                                                                                                                           $
                                                              D Check if this is community property (see         $_______                   _______
                                                                 instructions)




Official Form 106A/B                                          Schedule A/B: Property                                                               page3
               Case 3:19-bk-30692                                   Doc 1            Filed 03/08/19 Entered 03/08/19 15:49:41 Desc Main
 Debtor 1          CAMILLA Y BARNEY                                                 Document      Page 14 ofCase
                                                                                                             71 number (ifknown)_
                                                                                                                                , _ _ _______                                                                     _ __
                     First Name           Middle Name                   Last Name




                Describe Your Personal and Household Items

                                                                                                                                                                                                  Current value of the
Do you own or have any legal or equitable interest in any of the following items?                                                                                                                 portion you own?
                                                                                                                                                                                                  Do not deduct secured claims
                                                                                                                                                                                                  or exemptions.
6. Household goods and furnishings
    Examples: Major appliances, furniture, linens, china, kitchenware
    0 No
    ia Yes. Describe.........              Furniture appliances                                                                                                                                     $--------
                                                                                                                                                                                                         1,000.00

7. Electronics
    Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
              collections; electronic devices including cell phones, cameras, media players, games
    0 No
    ia Yes. Describe..........            Tv computer cell phone                                                                                                                                    $____           5_oo_._oo_
8. Collectibles of value
    Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
              stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
    ia No
    0 Yes. Describe..........
                                                                                                                                                                                                    $________

9. Equipment for sports and hobbies
    Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes
              and kayaks; carpentry tools; musical instruments
    ia No
    0 Yes. Describe..........
                                                                                                                                                                                                    $_________

10. Firearms
   Examples: Pistols, rifles, shotguns, ammunition, and related equipment
   ia No
   0 Yes. Describe......... .
                                                                                                                                                                                                   $________

11.Clothes
   Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
   0 No
   ia Yes. Describe..........             Clothes                                                                                                                                                   $_ _ _
                                                                                                                                                                                                         _          2_0_0
                                                                                                                                                                                                                        o__.o
12.Jewelry
   Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
             gold, silver
   ia No
   0 Yes. Describe .......... .                                                                                                                                                                    $______               _
                                                                                                                                                                                                                         _

13. Non-farm animals
   Examples: Dogs, cats, birds, horses

   ia No
   0 Yes. Describe...........                                                                                                                                                                      _
                                                                                                                                                                                                   $ _ _ _____

14. Any other personal and household items you did not already list, including any health aids you did not list

   iaNo
   0 Yes. Give specific
                                                                                                                                                                                                   $________
     information. ..............

15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached                                                                                     $___�1�7� 0�0.� 0 �0
   for Part 3. Write that number here ....................................................................................................................................................   -+

Official Form 106A/B                                                                  Schedule A/B: Property                                                                                                   page4
               Case 3:19-bk-30692                                       Doc 1              Filed 03/08/19 Entered 03/08/19 15:49:41 Desc Main
 Debtor 1          CAMILLA Y BARNEY                                                       Document      Page 15 ofCase
                                                                                                                   71 number (ifknown),_______________
                     First Name              Middle Name                    Last Name




•iii            Describe Your Financial Assets


Do you own or have any legal or equitable interest in any of the following?                                                                                                                             Current value of the
                                                                                                                                                                                                        portion you own?
                                                                                                                                                                                                        Do not deduct secured claims
                                                                                                                                                                                                        or exemptions.

16.Cash
   Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition

   lit) No
   □� ............................................................................................................ ...................................... ...........   Cash: .......................    $_______



17.Deposits of money
   Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses,
             and other similar institutions. If you have multiple accounts with the same institution, list each.
   0 No
   0 Yes .................... .                                                                Institution name:


                                             17.1.   Checking account:                          Huntington Bank                                                                                          $               100.00
                                             17.2. Checking account:                                                                                                                                     $

                                             17.3. Savings        account:                                                                                                                               $
                                             17.4.   Savings account:                                                                                                                                    $
                                             17.5.   Certificates of deposit:                                                                                                                            $

                                             17.6. Other      financial account:                                                                                                                         $
                                             17.7.   Other financial account:                                                                                                                            $
                                             17.8. Other financial          account:                                                                                                                     $
                                             17.9.   Other financial account:                                                                                                                            $




18. Bonds, mutual funds, or publicly traded stocks
   Examples: Bond funds, investment accounts with brokerage firms, money market accounts
   0 No
   0 Yes .................                   Institution or issuer name:

                                                                                                                                                                                                         $_________
                                                                                                                                                                                                         $________
                                                                                                                                                                                                         $________




19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
   an LLC, partnership, and joint venture

   0    No                                  Name of entity:                                                                                                             % of ownership:
   D Yes. Give specific                                                                                                                                                 0%               %               $
       information about
       them .........................
                                                                                                                                                                        0%               %               $
                                                                                                                                                                        0%               %               $




Official Form 106A/B                                                                         Schedule A/B: Property                                                                                                  page 5
              Case 3:19-bk-30692                            Doc 1           Filed 03/08/19 Entered 03/08/19 15:49:41               Desc Main
 Debtor 1         CAMILLA Y BARNEY                                         Document      Page 16 of 71
                                                                                                          Case number !if known), __________ _ ____
                    First Name          Middle Name            Last Name




20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers' checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

    0    No
    D Yes. Give specific                Issuer name:
        information about
        them.......................                                                                                                  $._______

                                                                                                                                     $ ________
                                                                                                                                     $._______ _


21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401 (k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
    0    No
    D   Yes. List each
        account separately.             Type of account:          Institution name:

                                        401(k) or similar plan: ______ ______________                             _ _____            $ _________

                                        Pension plan:             _______________________                               ___          $._________

                                        IRA:                                                                                         $. _____ _     _
                                                                  __________                      _______________                                   _
                                        Retirement account:       _______                 ___     ___     ___________                $ ________
                                        Keogh:                    ______________                      ___     ________               $.________

                                        Additional account:       ____          __        ___     ________________                   $ ________
                                        Additional account:       ____                          · -----
                                                                                                  -       - - ------        -
                                                                                                                            -        $._________



22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
    companies, or others

   wf   No
   D    Yes .........................                         Institution name or individual:
                                        Electric:
                                                                                                                                    $_   _______
                                        Gas:
                                                                                                                                    $ ________
                                        Heating oil:
                                                                                                                                    $ ________
                                        Security deposit on rental unit: _________________________
                                                                                                                                    $ _ _ _____ _
                                        Prepaid rent:
                                                                                                                                    $ ________
                                        Telephone:
                                                                                                                                    $ ________
                                        Water:
                                                                                                                                    $.________
                                        Rented furniture:
                                                                                                                                    $ ________
                                        Other:                                                                                      $.________



23.Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)

   0 No
   D Yes..........................      Issuer name and description:

                                                                                                                                    $ ________
                                                                                                                                    $ ________
                                                                                                                                    $ ________


Official Form 106A/B                                                       Schedule A/B: Property                                          page 6
             Case 3:19-bk-30692                             Doc 1           Filed 03/08/19 Entered 03/08/19 15:49:41 Desc Main
 Debtor 1       CAMILLA Y BARNEY                                           Document      Page 17 of Case
                                                                                                     71 number (ifknown),_ ___________  ___
                   First Name           Middle Name            Last Name




24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
     26 U.S.C. §§ 530(b)(1 ), 529A(b), and 529(b)(1).
   0    No
   O   Yes ···············•····················   Institution name and description. Separately file the records of any interests.11 U.S.C. § 521 (c):

                                                                                                                                                        $_______
                                                                                                                                                        $_______
                                                                                                                                                        $_______


25. Trusts, equitable or future interests in property (other than anything listed in line 1 ), and rights or powers
    exercisable for your benefit

   0    No
    0 Yes. Give specific
      information about them....                                                                                                                        $________

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
   0    No
   0 Yes. Give specific
     information about them ....                                                                                                                        $ ________


27. Licenses, franchises, and other general intangibles
    Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

   0   No
   D   Yes. Give specific
       information about them....                                                                                                                       $________


Money or property owed to you?                                                                                                                          Current value of the
                                                                                                                                                        portion you own?
                                                                                                                                                        Do not deduct secured
                                                                                                                                                        claims or exemptions.

28. Tax refunds owed to you
   0   No
   0 Yes. Give specific information                                                                                           Federal:              $
          about them, including whether
          you already filed the returns                                                                                       State:                $
          and the tax years ........................
                                                                                                                              Local:                $


29. Family support
    Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
   0 No
   D Yes. Give specific information..............
                                                                                                                             Alimony:                   $________
                                                                                                                             Maintenance:               $________
                                                                                                                             Support:                   $________
                                                                                                                             Divorce settlement:        $________
                                                                                                                             Property settlement:       $________

30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers' compensation,
              Social Security benefits; unpaid loans you made to someone else
   0   No
   D   Yes. Give specific information .............. .
                                                                                                                                                        $_________



 Official Form 106A/B                                                      Schedule A/8: Property                                                                 page 7
                Case 3:19-bk-30692                                 Doc 1             Filed 03/08/19 Entered 03/08/19 15:49:41 Desc Main
 Debtor 1            CAMILLA Y BARNEY                                               Document      Page 18 of Case
                                                                                                             71 number (if known),_______________
                      First Name           Middle Name                  Last Name




31. Interests in insurance policies
    Examples: Health, disability, or life insurance; health savings account {HSA); credit, homeowner's, or renter's insurance
     i2I   No
     D     Yes. Name the insurance company             Company name:                                                                            Beneficiary:                                      Surrender or refund value:
                of each policy and list its value. ...
                                                                                                                                                                                                  $
                                                                                                                                                                                                   ________
                                                                                                                                                                                                  $
                                                                                                                                                                                                   ________
                                                                                                                                                                                                  $_______
32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
    property because someone has died.
     111   No
     D     Yes. Give specific information ..............
                                                                                                                                                                                                  $
                                                                                                                                                                                                  _ _ _ __ __ _

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
     111   No
     0 Yes. Describe each claim.....................
                                                                                                                                                                                                  $
                                                                                                                                                                                                  _     _      __ _ _
                                                                                                                                                                                                                    _

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
    to set off claims
     111   No
     0 Yes. Describe each claim. ....................
                                                                                                                                                                                                  $
                                                                                                                                                                                                  _______ _



35.Any financial assets you did not already list

     111   No
     0     Yes. Give specific information............
                                                                                                                                                                                                  $________


36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
    for Part 4. Write that number here .................................................................................................................................................... �                         0.00



                  Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
    111    No. Go to Part 6.
    D      Yes. Go to line 38.
                                                                                                                                                                                                Current value of the
                                                                                                                                                                                                portion you own?
                                                                                                                                                                                                Do not deduct secured claims
                                                                                                                                                                                                or exemptions.

38. Accounts receivable or commissions you already earned
    0 No
    D      Yes. Describe.......
                                                                                                                                                                                                $_________

39. Office equipment, furnishings, and supplies
    Examples: Business-related computers, software. modems, printers. copiers. fax machines. rugs, telephones, desks, chairs, electronic devices
    0 No
    0 Yes. Describe ...... .
                                                                                                                                                                                                $_________



 Official Form 106A/B                                                                 Schedule A/8: Property                                                                                                 page 8
                Case 3:19-bk-30692                                   Doc 1            Filed 03/08/19 Entered 03/08/19 15:49:41 Desc Main
 Debtor 1            CAMILLA Y BARNEY                                                Document      Page 19 of Case
                                                                                                              71 number (it known),______________
                       First Name           Middle Name                  Last Name




40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

     D     No
     D     Yes. Describe .... ...
                                                                                                                                                                                                $_     _ _ ____


41. Inventory
     D     No
     D     Yes. Describe.......                                                                                                                                                                 $________ _


42. Interests in partnerships or joint ventures
     0 No
     D     Yes. Describe ....... Name of entity:                                                                                                                       % of ownership:
                                                                                                                                                                      ___ %                     $_________
                                                                                                                                                                       ___ %                    $______                __
                                                                                                                                                                      ___ %                     $_________

43. Customer lists, mailing lists, or other compilations
     D     No
     D     Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
                   D     No
                   D    Yes. Describe ........
                                                                                                                                                                                                 $_ _ _ __ _ _
                                                                                                                                                                                                             _


44. Any business-related property you did not already list
     D     No
     D     Yes. Give specific
           information .........                                                                                                                                                                 $______ _                _
                                                                                                                                                                                                                          _

                                                                                                                                                                                                 $________ _

                                                                                                                                                                                                 $________ _

                                                                                                                                                                                                 $_______ _

                                                                                                                                                                                                 $_____              __

                                                                                                                                                                                                 $________ _

                                                                                                                                                                                                   ,_ 0_.00
                                                                                                                                                                                              -+ 1   _ 1
45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached
    for Part 5. Write that number here ....................................................................................................................................................




                   Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
                   If you own or have an interest in farmland, list it in Part 1.


46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
     liif No. Go to Part 7.
     D Yes. Go to line 47.
                                                                                                                                                                                                Current value of the
                                                                                                                                                                                                portion you own?
                                                                                                                                                                                                Do not deduct secured claims
                                                                                                                                                                                                or exemptions.
47. Farm animals
     Examples: Livestock, poultry, farm-raised fish
     D    No
     D    Yes ..........................

                                                                                                                                                                                                  $________ _



 Official Form 106A/B                                                                   Schedule A/B: Property                                                                                               page9
                 Case 3:19-bk-30692                                    Doc 1             Filed 03/08/19 Entered 03/08/19 15:49:41 Desc Main
 Debtor 1             CAMILLA Y BARNEY                                                  Document      Page 20 ofCase
                                                                                                                 71 number (ifknown)______________
                       First Name            Middle Name                   Last Name




48. Crops--either growing or harvested
      0 No
      D    Yes. Give specific
           information. ............                                                                                                                                                                       $________
49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade
    0 No
      D    Yes ..........................

                                                                                                                                                                                                           $_______ _
50. Farm and fishing supplies, chemicals, and feed
      0 No
      D    Yes ..........................

                                                                                                                                                                                                           $_______ _
51.Any farm- and commercial fishing-related property you did not already list
      0 No
      D    Yes. Give specific
           information. ............                                                                                                                                                                       $________

52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached                                                                                                   0. 00
                                                                                                                                                                                                          $--------
    for Part 6. Write that number here ....................................................................................................................................................      -+

                    Describe All Property You Own or Have an Interest in That You Did Not List Above

53. Do you have other property of any kind you did not already list?
     Examples: Season tickets, country club membership

     0     No
     D     Yes. Give specific                                                                                                                                                                               $_______
           information..                                                                                                                                                                                    $_______
                                                                                                                                                                                                            $____ __

54.Add the dollar value of all of your entries from Part 7. Write that number here .................................................................                                            -+                0 . 00
                                                                                                                                                                                                            ·-------
                                                                                                                                                                                                            $




•§f:F              List the Totals of Each Part of this Form

55. Part 1: Total real estate, line 2 .............................................................................................................................................................. ,+   $_____0_.0_0_
                                                                                                                                  00
56. Part 2: Total vehicles, line 5                                                                                $___2_5, _00_ ._   _
57. Part 3: Total personal and household items, line 15                                                           $___1_1, _0_0 ._00_
58. Part 4: Total financial assets, line 36                                                                       $____1 00_
                                                                                                                           . 00_

59. Part 5: Total business-related property, line 45                                                              $____o_.o_o
60. Part 6: Total farm- and fishing-related property, line 52                                                   $____o_.o_ o
61. Part 7: Total other property not listed, line 54                                                           +$- -
                                                                                                                   - --
                                                                                                                     -
                                                                                                                       0. 00

62. Total personal property. Add lines 56 through 61 . ....................                                       $              4, 300 . 00         Copy personal property total                  -+           4,300. 00
                                                                                                                                                                                                          + $-------


63. Total of all property on Schedule A/B. Add line 55 + line 62..........................................................................................                                                    4,300 . 00
                                                                                                                                                                                                          $-------


 Official Form 106A/B                                                                     Schedule A/8: Property                                                                                                 page 10
              Case 3:19-bk-30692                       Doc 1        Filed 03/08/19 Entered 03/08/19 15:49:41                            Desc Main
                                                                   Document      Page 21 of 71
Fill in this information t o identify your case and this filing:


Debtor 1            CAMILLA Y BARNEY
                    First Name                   Middle Name              last Name

Debtor 2
(Spouse, � filing) First Name                    Middle Name              Last Name


United States Bankruptcy Court for the: Southern District of Ohio

Case number
                                                                                                                                                0 Check if this is an
                                                                                                                                                   amended filing

 Official Form 106A/B
Schedule A/B: Property                                                                                                                                      12/15

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the
category where you think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally
responsible for supplying correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known). Answer every question.

               Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

    � No. Go to Part 2.
    0 Yes. Where is the property?
                                                                    What is the property? Check all that apply.       Do not deduct secured claims or exemptions. Put
                                                                    0 Single-family home                              the amount of any secured claims on Schedule D:
     1.1.                                                                                                             Credftors Who Have Claims Secured by Property.
                                                                    0 Duplex or multi-unit building
             Street address, if available, or other description
                                                                    0 Condominium or cooperative                      Current value of the        Current value of the
                                                                    0 Manufactured or mobile home                     entire property?            portion you own?
                                                                    D    Land                                         $_     ____ _               $______
                                                                    D    Investment property
                                                                    0 Timeshare                                       Describe the nature of your ownership
             City                            State      ZIP Code                                                      interest (such as fee simple, tenancy by
                                                                    D    Other  - ------- --- -                       the entireties, or a life estate), if known.
                                                                    Who has an interest in the property? Check one.
                                                                    D Debtor 1 only
             County                                                 0 Debtor 2 only
                                                                    0 Debtor 1 and Debtor 2 only                      D Check if this is community property
                                                                                                                           (see instructions)
                                                                    D At least one of the debtors and another
                                                                    Other information you wish to add about this item, such as local
                                                                    property identification number: _______________

    If you own or have more than one, list here:
                                                                   What is the property? Check all that apply.        Do not deduct secured claims or exemptions. Put
                                                                   D    Single-family home                            the amount of any secured claims on Schedule D:
     1.2.                                                                                                             Credftors Who Have Claims Secured by Property.
                                                                   0 Duplex or multi-unit building
             Street address, if available, or other description
                                                                   0 Condominium or cooperative                       Current value of the        Current value of the
                                                                   0 Manufactured or mobile home                      entire property?            portion you own?
                                                                   0 Land                                             $                           $
                                                                                                                      ______ _                     _   _    _ _ _
                                                                   D    Investment property

             City                            State      ZIP Code
                                                                   D    Timeshare
                                                                                                                      Describe the nature of your ownership
                                                                                                                      interest (such as fee simple, tenancy by
                                                                   0 Other _          ___________                     the entireties, or a life estate), if known.
                                                                   Who has an interest in the property? Check one.
                                                                   0 Debtor 1 only

             County                                                D Debtor 2 only
                                                                   0 Debtor 1 and Debtor 2 only                       D Check if this is community property
                                                                   D At least one of the debtors and another               (see instructions)

                                                                   Other information you wish to add about this item, such as local
                                                                   property identification number: _______________


Official Form 106A/B                                                Schedule A/8: Property                                                               page 1
               Case 3:19-bk-30692                        Doc 1           Filed 03/08/19 Entered 03/08/19 15:49:41 Desc Main
Debtor 1              CAMILLA Y BARNEY                                  Document      Page 22 of Case
                                                                                                 71 number {ifknown)_______________
                      First Name     Middle Name            Last Name




                                                                        What is the property? Check all that apply.       Do not deduct secured claims or exemptions. Put

     1.3.
                                                                        D    Single-family home                           the amount of any secured claims on Schedule D:
                                                                                                                          Creditors Who Have Claims Secured by Property.
               Street address, if available, or other description       D    Duplex or multi-unit building
                                                                        D   Condominium or cooperative                    Current value of the      Current value of the
                                                                                                                          entire property?          portion you own?
                                                                        D   Manufactured or mobile home
                                                                        D    Land                                         $_ _ ____ _ $_ _ _____
                                                                        D    Investment property
               City                            State     ZIP Code       D   Timeshare                                     Describe the nature of your ownership
                                                                                                                          interest (such as fee simple, tenancy by
                                                                        D   Other ______                 _____ _          the entireties, or a life estate), if known.
                                                                        Who has an interest in the property? Check one.
                                                                        D Debtor 1 only
               County
                                                                        D Debtor 2 only
                                                                        D Debtor 1 and Debtor 2 only                      0 Check if this is community property
                                                                        D At least one of the debtors and another             (see instructions)

                                                                        Other information you wish to add about this item, such as local
                                                                        property identification number: _______________




•ifI            Describe Your Vehicles


Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. If you lease a vehicle, a lso report it on Schedule G: Executory Contracts and Unexpired Leases.


3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles
   0      No
   if Yes
   3.1.        Make:                        Chevy                       Who has an interest in the property? Check one.   Do not deduct secured claims or exemptions. Put

               Model:                       Malibu                      i2I Debtor 1 only                                 the amount of any secured claims on Schedule D:
                                                                                                                          Creditors Who Have Claims Secured by Property.
                                            2009                        D Debtor 2 only
            Year:
                                                                        D Debtor 1 and Debtor 2 only                      Current value of the      Current value of the
                                            102899                                                                        entire property?          portion you own?
            Approximate mileage:                                        D At least one of the debtors and another
               Other information:
                                                                                                                                    2,500.00           2,500.00
                                                                                                                                                   $--------
                                                                        D Check if this is community property (see        $
                                                                            instructions)



   If you own or have more than one, describe here:

   3.2.     Make:                                                       Who has an interest in the property? Check one.   Do not deduct secured claims or exemptions. Put

            M odel:
                                                                        D Debtor 1 only                                   the amount of any secured claims on Schedule D:
                                                                                                                          Creditors Who Have Claims Secured by Property.
                                                                        D Debtor 2 only
            Year:
                                                                        D Debtor 1 and Debtor 2 only                      Current value of the
                                                                                                                          entire property?
                                                                                                                                                   Current value of the
                                                                                                                                                   portion you own?
            Approximate mileage:                                        D At least one of the debtors and another
            Other information:
                                                                        D Check if this is community property (see        $_______ $. _______
                                                                            instructions)




Official Form 106NB                                                     Schedule A/8: Property                                                             page2
               Case 3:19-bk-30692             Doc 1            Filed 03/08/19 Entered 03/08/19 15:49:41 Desc Main
Debtor 1        CAMILLA Y BARNEY                              Document      Page 23 of Case
                                                                                       71 number (ifknown),________ ______
                   First Name   Middte Name       Last Name




   3.3.    Make:                                              Who has an interest in the property? Check one.   Do not deduct secured claims or exemptions. Put
           Model:                                             D Debtor 1 only                                   the amount of any secured claims on Schedule D:
                                                                                                                Creditors Who Have Claims Secured by Property.
                                                              D Debtor 2 only
           Year:
                                                              D Debtor 1 and Debtor 2 only                      Current value of the      Current value of the
                                                                                                                entire property?          portion you own?
           Approximate mileage:                               D At least one of the debtors and another
           Other information:
                                                               D Check if this is community property (see       $._______                 $_______
                                                                  instructions)


   3.4.    Make:                                              Who has an interest in the property? Check one.   Do not deduct secured claims or exemptions. Put
           Model:                                             D Debtor 1 only                                   the amount of any secured claims on Schedule D:
                                                                                                                Creditors Who Have Claims Secured by Property.
                                                              D Debtor 2 only
           Year:
                                                              D Debtor 1 and Debtor 2 only                      Current value of the      Current value of the
                                                                                                                entire property?          portion you own?
           Approximate mileage:                               D At least one of the debtors and another
           Other information:
                                                               D Check if this is community property (see       $_______                  $_______
                                                                 instructions)




4. Watercraft, aircraft, motor homes, AlVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

   0      No
   D   Yes


   4.1.    Make:                                              Who has an interest in the property? Check one.   Do not deduct secured claims or exemptions. Put
           Model:                                             D Debtor 1 only                                   the amount of any secured claims on Schedule D:
                                                                                                                Creditors Who Have Claims Secured by Property.
                                                              D Debtor 2 only
           Year:
                                                              D Debtor 1 and Debtor 2 only                      Current value of the      Current value of the
           Other information:                                 D At least one of the debtors and another         entire property?          portion you own?

                                                              D Check if this is community property (see        $____            _
                                                                                                                                 __       $_ _____                _
                                                                                                                                                                  _
                                                                 instructions)



   If you own or have more than one, list here:

   4.2.    Make:                                              Who has an interest in the property? Check one.   Do not deduct secured claims or exemptions. Put
           Model:                                             D Debtor 1 only                                   the amount of any secured claims on Schedule D:
                                                                                                                Creditors Who Have Claims Secured by Property.
                                                              D Debtor 2 only
           Year:
                                                              D Debtor 1 and Debtor 2 only                      Current value of the
                                                                                                                entire property?
                                                                                                                                          Current value of the
                                                                                                                                          portion you own?
           Other information:                                 D At least one of the debtors and another

                                                              D Check if this is community property (see        $_______                  $_______
                                                                 instructions)




Official Form 106A/B                                           Schedule A/B: Property                                                            page 3
              Case 3:19-bk-30692                                  Doc 1            Filed 03/08/19 Entered 03/08/19 15:49:41 Desc Main
 Debtor 1          CAMILLA Y BARNEY                                               Document      Page 24 of Case
                                                                                                           71 number (ifknown),_____________ __
                    First Name           Middle Name                  Last Name




               Describe Your Personal and Household Items

                                                                                                                                                                                               Current value of the
Do you own or have any legal or equitable interest in any of the following items?
                                                                                                                                                                                               portion you own?
                                                                                                                                                                                               Do not deduct secured claims
                                                                                                                                                                                               or exemptions.
6. Household goods and furnishings
   Examples: Major appliances, furniture, linens, china, kitchenware
   0     No
   ia    Yes. Describe......... Furniture appliances                                                                                                                                            $--------
                                                                                                                                                                                                     1,000.00

7. Electronics
   Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
                    collections; electronic devices including cell phones, cameras, media players, games
   0 No
   ia Yes. Describe. ......... Tv computer cell phone                                                                                                                                           $--------
                                                                                                                                                                                                      500.00

8. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
            stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
   iaNo
   0 Yes. Describe..........
                                                                                                                                                                                                $________

9. Equipment for sports and hobbies
   Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes
                    and kayaks; carpentry tools; musical instruments
   ia    No
   0     Yes. Describe..........
                                                                                                                                                                                                $________

10. Firearms
   Examples: Pistols, rifles, shotguns, ammunition, and related equipment
   iaNo
   0 Yes. Describe......... .                                                                                                                                                                   $________

11.Clothes
   Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
   0 No
   ia Yes. Describe.......... Clothes                                                                                                                                                           $_       __2_0_0 _.o_o


12.Jewelry
   Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
             gold, silver
   iaNo
   0 Yes. Describe...........                                                                                                                                                                   $_    _      ____
                                                                                                                                                                                                             _

13. Non-farm animals
   Examples: Dogs, cats, birds, horses

   lia
     No
   0 Yes. Describe...........                                                                                                                                                                   $________

14.Any other personal and household items you did not already list, including any health aids you did not list

   iaNo
   0 Yes. Give specific
                                                                                                                                                                                                $________
     information. ............. .

15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached                                                                                  $____
                                                                                                                                                                                                    1�7�0 �0.�00�
   for Part 3. Write that number here .................................................................................................................................................... �



Official Form 106A/B                                                                 Schedule A/B: Property                                                                                                 page4
                 Case 3:19-bk-30692                                          Doc 1               Filed 03/08/19 Entered 03/08/19 15:49:41 Desc Main
 Debtor 1             CAMILLA Y BARNEY                                                          Document      Page 25 of Case
                                                                                                                         71 number known)_______________                           (ii
                        First Name              Middle Nama                       Last Name




•iii              Describe Your Financial Assets

Do you own or have any legal or equitable interest in any of the following?                                                                                                                                          Current value of the
                                                                                                                                                                                                                     portion you own?
                                                                                                                                                                                                                     Do not deduct secured claims
                                                                                                                                                                                                                     or exemptions.

16.Cash
   Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition

    i2I No
   D       Yes ............................................................................................................................................................... .     Cash: .......................    $________



17. Deposits of money
   Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses,
             and other similar institutions. If you have multiple accounts with the same institution, list each.
   0 No
   li2I    Yes .................... .                                                                 Institution name:


                                                 17.1.   Checking account:                             Huntington Bank                                                                                                $____1_ 0_0 _.0_0

                                                 17.2. Checking account:                                                                                                                                              $________

                                                 17.3. Savings         account:                                                                                                                                       $_______
                                                 17.4. Savings account:                                                                                                                                               $
                                                                                                                                                                                                                       _     _______
                                                 17.5. Certificates          of deposit:                                                                                                                              $________

                                                 17.6. Other       financial account:                                                                                                                                 $______              _
                                                                                                                                                                                                                                           _
                                                 17.7.   Other financial account:                                                                                                                                     $________

                                                 17.8.   Other financial account:
                                                                                                                                                                                                                      $______               _
                                                 17.9. Other financial            account:
                                                                                                                                                                                                                      $_________




18. Bonds, mutual funds, or publicly traded stocks
   Examples: Bond funds, investment accounts with brokerage firms, money market accounts
   0      No
   D      Yes .................                  Institution or issuer name:

                                                                                                                                                                                                                      $_______
                                                                                                                                                                                                                      $________

                                                                                                                                                                                                                      $________ _




19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
   an LLC, partnership, and joint venture

   li2I No                                       Name of entity:                                                                                                                     % of ownership:
   D Yes. Give specific                                                                                                                                                                  0%           %               $
          information about
          them.........................
                                                                                                                                                                                         0%           %               $
                                                                                                                                                                                         0%           %               $




Official Form 106A/8                                                                                Schedule A/B: Property                                                                                                        page 5
                Case 3:19-bk-30692                             Doc 1            Filed 03/08/19 Entered 03/08/19 15:49:41            Desc Main
 Debtor 1           CAMILLA Y BARNEY                                           Document      Page 26 of 71
                                                                                                                 Case number (ifknown)_______________
                      First Name           Middle Name             Last Name




20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers' checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

    0 No
    D Yes. Give specific                   Issuer name:
          information about
          them.......................                                                                                                  $_______

                                                                                                                                       $________
                                                                                                                                       $________


21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401 (k), 403(b), thrift savings accounts, or other pension or profit-sharing plans

    0      No
    D     Yes. List each
          account separately.              Type of account:           Institution name:

                                           401(k) or similar plan: ________ _______                              ___________           $_________

                                           Pension plan:             ______________                          __    _________           $_________

                                           IRA:                      ____________                            _ _________               $_______
                                           Retirement account:       _         _________________________                               $_______       _
                                                                                                                                                      _
                                           Keogh:                    _         _____________                     ___________           $_________

                                           Additional account:       ___________________________                                       $____ _____
                                           Additional account:       ---         -    -
                                                                                      · -
                                                                                        -          -   -   ---   ---    --   -         $_________



22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
    companies, or others

   .iii   No
   D      Yes ....................... ..                         Institution name or individual:
                                           Electric:
                                                                                                                                      $_ _______
                                           Gas:
                                                                                                                                      $________
                                           Heating oil:
                                                                                                                                      $_   _______
                                           Security deposit on rental unit: ____________                     ______       _____
                                                                                                                                      $___      ____
                                           Prepaid rent:
                                                                                                                                      $________
                                           Telephone:
                                                                                                                                      $_   _______
                                           Water:
                                                                                                                                      $___ _ __       _
                                           Rented furniture:
                                                                                                                                      $________
                                           Other:
                                                                                                                                      $_________


23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)

   0      No
   D      Yes .........................    Issuer name and description:

                                                                                                                                      $________
                                                                                                                                      $________
                                                                                                                                      $______
                                                                                                                                             _

 Official Form 106A/B                                                          Schedule A/B: Property                                        page 6
                Case 3:19-bk-30692                           Doc 1         Filed 03/08/19 Entered 03/08/19 15:49:41 Desc Main
 Debtor 1          CAMILLA Y BARNEY                                       Document      Page 27 of Case
                                                                                                    71 number (ifknown),_______________
                    First Name          Middle Name           Last Name




24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
     26 U.S.C. §§ 530(b)(1 ), 529A(b), and 529(b)(1 ).
    liZI
      No
    0 Yes ····································   Institution name and description. Separately file the records of any interests.11 U.S.C. § 521 (c):

                                                                                                                                                       $_______
                                                                                                                                                       $________
                                                                                                                                                       $________


25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
    exercisable for your benefit

   liZI    No
    0 Yes. Give specific
      information about them....                                                                                                                       $________

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
   liZI    No
   0 Yes. Give specific
     information about them ....                                                                                                                       $_________


27. Licenses, franchises, and other general intangibles
    Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

   liZI    No
   D       Yes. Give specific
           information about them ....                                                                                                                 $________


Money or property owed to you?                                                                                                                         Current value of the
                                                                                                                                                       portion you own?
                                                                                                                                                       Do not deduct secured
                                                                                                                                                       claims or exemptions.

28. Tax refunds owed to you
   liZI    No
   D       Yes. Give specific information                                                                                    Federal:              $
                about them, including whether
                you already filed the returns                                                                                State:                $
                and the tax years. .......................
                                                                                                                             Local:                $


29. Family support
    Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
   liZI No
   D Yes. Give specific information..............
                                                                                                                            Alimony:                   $________
                                                                                                                            Maintenance:               $________
                                                                                                                            Support:                   $________
                                                                                                                            Divorce settlement:        $________
                                                                                                                            Property settlement:       $________

30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers' compensation,
              Social Security benefits; unpaid loans you made to someone else
   liZI No
   D Yes. Give specific information...............
                                                                                                                                                       $_________



Official Form 106A/B                                                      Schedule A/B: Property                                                                page 7
                Case 3:19-bk-30692                                  Doc 1            Filed 03/08/19 Entered 03/08/19 15:49:41 Desc Main
  Debtor 1           CAMILLA Y BARNEY                                               Document      Page 28 of Case
                                                                                                             71 number (ifknown)_____
                                                                                                                                ,     __________
                       First Name           Middh3 Name                 Last Name




31. Interests in insurance policies
    Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance
      ia   No
      0 Yes. Name the insurance company            Company name:                                                                                 Beneficiary:                                      Surrender or refund value:
             of each policy and list its value. ..
                                                                                                                                                                                                   $_________
                                                                                                                                                                                                   $________

                                                                                                                                                                                                   $_______
32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
    property because someone has died.
     ia No
     0     Yes. Give specific information..............
                                                                                                                                                                                                   $
                                                                                                                                                                                                    _     ____          __

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
     ia No
     0     Yes. Describe each claim .....................
                                                                                                                                                                                                   $
                                                                                                                                                                                                    ________ _

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
    to set off claims
     ia No
     0     Yes. Describe each claim. ....................
                                                                                                                                                                                                   $_________



35.Any financial assets you did not already list
     ia No
     0 Yes. Give specific information........... .
                                                                                                                                                                                                   $_________


36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
    for Part 4. Write that number here .................................................................................................................................................... -+                         0.00



                  Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37.Do you own or have any legal or equitable interest in any business-related property?

     ia No. Go to Part 6.
     0 Yes. Go to line 38.

                                                                                                                                                                                                 Current value of the
                                                                                                                                                                                                 portion you own?
                                                                                                                                                                                                 Do not deduct secured claims
                                                                                                                                                                                                 or exemptions.

38. Accounts receivable or commissions you already earned
     0     No
     0     Yes. Describe .......
                                                                                                                                                                                                 $_________
39. Office equipment, furnishings, and supplies
    Examples: Business-related computers, software. modems, printers, copiers. fax machines, rugs, telephones, desks, chairs, electronic devices
     0 No
    0 Yes. Describe .......                                                                                                                                                                      $_________



 Official Form 106A/B                                                                  Schedule A/8: Property                                                                                                 page 8
              Case 3:19-bk-30692                                   Doc 1            Filed 03/08/19 Entered 03/08/19 15:49:41 Desc Main
 Debtor 1          CAMILLA Y BARNEY                                                Document      Page 29 of Case
                                                                                                            71 number (ifknown),______________
                     First Name            Middle Name                 Last Name




40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

   0 No
   D     Yes. Describe .......
                                                                                                                                                                                                  $._    _______


41. Inventory
   0 No
   D     Yes. Describe .......                                                                                                                                                                    $ _________


42. Interests in partnerships or joint ventures

   0 No
   D Yes. Describe.......                 Name of entity:                                                                                                             % of ownership:
                                                                                                                                                                     ___ %                        $_________
                                                                                                                                                                        _%                        $_     ____            __
                                                                                                                                                                      __
                                                                                                                                                                     ___%                         $_     ___ _ _ _

43. Customer lists, mailing lists, or other compilations
   0 No
   D    Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 1O1(41A))?
                 0 No
                 D     Yes. Describe. ...... .
                                                                                                                                                                                                   $_________


44. Any business-related property you did not already list
   0 No
   D    Yes. Give specific
        information .........                                                                                                                                                                      $_________

                                                                                                                                                                                                   $________

                                                                                                                                                                                                   $________

                                                                                                                                                                                                   $_________

                                                                                                                                                                                                   $________

                                                                                                                                                                                                   $_________

45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached
   for Part 5. Write that number here ....................................................................................................................................................   -+   J,__o_.ojo

                 Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
                 If you own or have an interest in farmland, list it in Part 1.


46. Do you own or have any legal or equitable interesUn any farm- or commercial f"ishing-related property?
   Iii! No. Go to Part 7.
   D    Yes. Go to line 47.
                                                                                                                                                                                                  Current value of the
                                                                                                                                                                                                  portion you own?
                                                                                                                                                                                                  Do not deduct secured claims
                                                                                                                                                                                                  or exemptions.
47. Farm animals
   Examples: Livestock, poultry, farm-raised fish
   0 No
   D    Yes ......................... .

                                                                                                                                                                                                    $________



 Official Form 106A/B                                                                 Schedule A/B: Property                                                                                                   page9
                Case 3:19-bk-30692                                     Doc 1             Filed 03/08/19 Entered 03/08/19 15:49:41 Desc Main
 Debtor 1            CAMILLA Y BARNEY                                                   Document      Page 30 of Case
                                                                                                                 71 number (ifknown) -------------                               '---
                       First Name            Middte Name                   Last Name




48. Crops-either growing or harvested
     0 No
     0     Yes. Give specific
           information.............                                                                                                                                                                         $ ________

49. Fann and fishing equipment, implements, machinery, fixtures, and tools of trade
    0 No
      D    Yes ..........................

                                                                                                                                                                                                            $________

50. Fann and fishing supplies, chemicals, and feed
     0 No
      D    Yes .........................
                                                                                                                                                                                                            $_
                                                                                                                                                                                                              ________
51.Any farm- and commercial fishing-related property you did not already list
     0 No
     D Yes. Give specific
           information. ............                                                                                                                                                                        $_________

52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached                                                                                                    0 .00
                                                                                                                                                                                                           $--------
    for Part 6. Write that number here ....................................................................................................................................................       +

                    Describe All Property You Own or Have an Interest in That You Did Not List Above

53. Do you have other property of any kind you did not already list?
     Examples: Season tickets, country club membership

     0     No
     D     Yes. Give specific                                                                                                                                                                                  $_______
           information..                                                                                                                                                                                       $_______
                                                                                                                                                                                                               $ _ _ __
                                                                                                                                                                                                                _       _

                                                                                                                                                                                                                    0 . 00
54.Add the dollar value of all of your entries from Part 7. Write that number here .................................................................                                              +            -------
                                                                                                                                                                                                               $




•iii               List the Totals of Each Part of this Form


55. Part 1: Total real estate, line 2 ..............................................................................................................................................................   + $_____0_ ._ 0_ 0_
56. Part 2: Total vehicles, line 5                                                                                 $-------
                                                                                                                                   2,500.00

57. Part 3: Total personal and household items, line 15                                                            $___1,_ 1_00_._oo_

58. Part 4: Total financial assets, line 36                                                                             1 00.00_
                                                                                                                   $______

59. Part 5: Total business-related property, line 45                                                               $____o._ o_o

60. Part 6: Total farm- and fishing-related property, line 52                                                      $____
                                                                                                                                           o_.o_o
                                                                                                                +$_ _ _                    o. o o
                                                                                                                                           _
61. Part 7: Total other property not listed, line 54
                                                                                                                                             __
62. Total personal property. Add lines 56 through 61 . ................... .                                       $
                                                                                                                                   4, 300 .00         Copy personal property total                     + + $--------
                                                                                                                                                                                                               4, 300 . 00


63. Total of all property on Schedule A/B. Add line 55 + line 62..........................................................................................                                                 $
                                                                                                                                                                                                               4, 300 . 00
                                                                                                                                                                                                            -------

 Official Form 106A/B                                                                      Schedule A/B: Property                                                                                                  page 10
             Case 3:19-bk-30692                  Doc 1        Filed 03/08/19 Entered 03/08/19 15:49:41                               Desc Main
                                                             Document      Page 31 of 71
  Fill in this information to 1dent1fy your case

  Debtor 1           CAMILLA Y BARNEY
                      First Name             Middle Name               Last Name

  Debtor2
  (Spouse, if filing) First Name             Middte Name               Last Name


  United States Bankruptcy Court for the: Southern District of Ohio

  Case number
  (If known)
                                                                                                                                          0 Check if this is an
                                                                                                                                             amended filing



Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                           04/16

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.
Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write
your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory limit. Some exemptions-such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds-may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.



•iii              Identify the Property You Claim as Exempt


 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.
      IS You are claiming state and federal nonbankruptcy exemptions.            11 U.S.C. § 522(b)(3)
      0 You are claiming federal exemptions.        11 U.S.C. § 522(b)(2)


 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.


       Brief description of the property and line on       Current value of the      Amount of the exemption you claim        Specific laws that allow exemption
       Schedule AIB that lists this property               portion you own
                                                           Copy the value from       Check only one box for each exemption.
                                                           ScheduleAIB

      Brief                                                                                                                   O.R.C. 2329.66 A(3)
      description:             Car                         $2,500.00                  0$ ____
      Line from                                                                       li2I 100% af fair market value, up to
      Schedule A/B:            3                                                         any applicable statutory limit


      Brief                                                                                                                   O.R.C. 2329.66 A(4)(a)
      description:
                               Furniture                   $1,000.00                  0$ ____
                                                                                      0 100% of fair market value, up to
      Line from
                    JL_                                                                 any applicable statutory limit
      Schedule AJB:

      Brief                                                                                                                   O.R.C. 2329.66 A(4)(a)
      description:
                               Electronics                 $500.00                    0$ ____
      Line from
                                                                                      lid 100% of fair market value, up to
      Schedule AIB: J__                                                                  any applicable statutory limit


 3. Are you claiming a homestead exemption of more than $160,375?
      (Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)

      IS No
      D Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
           0      No
           D      Yes



Official Form 106C                                         Schedule C: The Pror>ertv You Claim as Exempt                                          page 1 of_
             Case 3:19-bk-30692               Doc 1          Filed 03/08/19 Entered 03/08/19 15:49:41                            Desc Main
                                                            Document      Page 32 of 71
Debtor1        CAMILLA Y BARNEY                                                                Case number (ifknown�---------------
               First Name    Middte Name        Last Name


               List Others to Be Notified for a Debt That You Already Listed

 Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection
 agency is trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if
 you have more than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to



□
 be notified for any debts in Part 1, do not fill out or submit this page.

                                                                                          On which line in Part 1 did you enter the creditor? __
      Name                                                                                Last 4 digits of account number____


      Number        Street




□
      City                                         State          ZIP Code

                                                                                          On which line in Part 1 did you enter the creditor? _     _

      Name                                                                                Last 4 digits of account number____


      Number        Street




□
      City                                         State          ZIP Code

                                                                                         On which line in Part 1 did you enter the creditor? __

      Name                                                                               Last 4 digits of account number____


      Number        Street




□
     City                                         State          ZIP Code

                                                                                         On which line in Part 1 did you enter the creditor? __

     Name                                                                                Last 4 digits of account number__ � __


     Number         Street




□
     City                                         State          ZIP Code

                                                                                         On which line in Part 1 did you enter the creditor? __

     Name                                                                                Last 4 digits of account number___ _


     Number         Street




□
     City                                         State          ZIP Code

                                                                                         On which line in Part 1 did you enter the creditor? __

     Name                                                                                Last 4 digits of account number ___ _


     Number         Street




     City                                         State          ZIP Code



Official Form 106D                         Part 2 of Schedule D: Creditors Who Have Claims Secured by Property                             page;L_ot,L
                 Case 3:19-bk-30692                   Doc 1     Filed 03/08/19 Entered 03/08/19 15:49:41                                         Desc Main
   Fill in this information to 1dent1fy your case:
                                                               Document      Page 33 of 71

   Debtor 1           CAMILLA Y BARNEY
                        First Name              Middle Name              Last Name

   Debtor 2
   (Spouse, if filing) First Name               Middle Name              Last Name


   United States Bankruptcy Court for the: Southern District of Ohio
                                                                                                                                                       0 Check if this is an
   Case number
    (If known)                                                                                                                                             amended filing


  Official Form 106E/F
 Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                  12/15
 Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims.
 List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule
 A/B: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any
 creditors with partially secured claims that are listed in Schedule D: Creditors Who Have Claims Secured by Property. If more space is
 needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of
 any additional pages, write your name and case number (if known).

                   List All of Your PRIORITY Unsecured Claims

  1. Do any creditors have priority unsecured claims against you?
         0 No. Go to Part 2.
         10 Yes.
  2. List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For
     each claim listed, identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and
     nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. If you have more than two priority
     unsecured claims, fill out the Continuation Page of Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
         (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                                   Total claim        Priority    Nonpriority
                                                                                                                                                      amount      amount

           Montgomery County Real Estate Taxe                    Last 4 digits of account number ___ _                         $      1,000 00 $ 1,000 00 $__..._o ....o=o
          Priority Creditor's Name
           451 W Third St,                                       When was the debt incurred?
          Number          Street

                                                                As of the date you file, the claim is: Check all that apply.
           Dayton                         OH 45422               D Contingent
          City                          State    ZIP Code
                                                                 D Unliquidated
          Who incurred the debt? Check one.                      D Disputed
          ii!! Debtor 1 only
          D Debtor 2 only                                       Type of PRIORITY unsecured claim:
          D Debtor 1 and Debtor 2 only                           D Domestic support obligations
          D At least one of the debtors and another              � Taxes and certain other debts you owe the government
          D Check if this claim is for a community debt          D Claims for death or personal injury while you were
          Is the claim subject to offset?                          intoxicated
          ej No                                                  0 Other. Specify_____              ___ _ _ _ _
                                                                                                              _
          D Yes
12.2 I     OHIO BMV                                              Last 4 digits of account number _ _ __                        $      1,000.00    $   1,000.00        0.00
                                                                                                                                                                 $·-----
          Priority Creditor's Name
                                                                When was the debt incurred?
           1970 West Broad Street
          Number          Street
                                                                As of the date you file, the claim is: Check all that apply.

           Columbus                      OH      43223           D Contingent
          City                          State    ZIP Code        D Unliquidated
          Who incurred the debt? Check one.                      D Disputed
          wl Debtor 1 only
                                                                Type of PRIORITY unsecured claim:
          D Debtor 2 only
                                                                 D Domestic support obligations
          D Debtor 1 and Debtor 2 only
          D At least one of the debtors and another
                                                                 if' Taxes and certain other debts you owe the government
                                                                 D Claims for death or personal injury while you were
          D Check if this claim is for a community debt            intoxicated
          Is the claim subject to offset?                        D Other. Specify_ _____ _ _ _ ___ _
          0 No
          0 Yes


 Official Form 106E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                   page 1 of�
               Case 3:19-bk-30692                   Doc 1           Filed 03/08/19 Entered 03/08/19 15:49:41 Desc Main
  Debtor 1          CAMILLA Y BARNEY                                                                                    ____ __ _ _ ___
                    First Name     Middle Name         Last Name   Document      Page 34 of Case
                                                                                            71 number (ifknown),_ _ _ _ _
                    Your PRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 2.3, followed by 2.4, and so forth.                               Total claim       Priority    Nonpriority
                                                                                                                                                         amount      amount


D       City of Dayton Finance                                      Last 4 digits of account number ____                           $    2,000.00     $   2,000.0C                00"-
                                                                                                                                                                    $.__0C....C.."-
        Priority Creditor's Name
        PO Box 632094                                               When was the debt incurred?
        Number           Street

                                                                    As of the date you file, the claim is: Check all that apply.

        Cincinnati                        OH     45263              □   Contingent
       City                              State   ZIP Code           □   Unliquidated
                                                                    □   Disputed
       Who incurred the debt? Check one.
       liil' Debtor 1 only                                          Type of PRIORITY unsecured claim:
       □ Debtor 2 only
       □ Debtor 1 and Debtor 2 only                                 0 Domestic support obligations
                                                                    l!f Taxes and certain other debts you owe the government
       0 At least one of the debtors and another
                                                                    □   Claims for death or personal injury while you were
       □ Check if this claim is for a community debt                    intoxicated
                                                                    0 Other. Specify ______ _ _ _ ___ _
       Is the claim subject to offset?
       lil No
       □ Yes
□      Priority Creditor's Name
                                                                    Last 4 digits of account number ____                           $_ _ __ $__                  _
                                                                                                                                                                _ $._ _ _ _
                                                                                                                                                                          _


                                                                    When was the debt incurred?
       Number           Street

                                                                    As of the date you file, the claim is: Check all that apply.

                                                                    □   Contingent
       City                              State   ZIP Code           □   Unliquidated
                                                                    □   Disputed
       Who incurred the debt? Check one.
       □ Debtor 1 only                                              Type of PRIORITY unsecured claim:
       □ Debtor 2 only                                              □
       □ Debtor 1 and Debtor 2 only                                 □
                                                                        Domestic support obligations

       □ At least one of the debtors and another                    0
                                                                        Taxes and certain other debts you owe the government
                                                                        Claims for death or personal injury while you were
       □ Check if this claim is for a community debt                □
                                                                        intoxicated
                                                                        Other. Specify_ _ _ ____ _ _ _ _ _
       Is the claim subject to offset?
       □ No
       0      Yes


                                                                    Last 4 digits of account number ____                           $_      ___ $.____               $.___        _
                                                                                                                                                                                 _
       Priority Creditor's Name

                                                                   When was the debt incurred?
       Number           Street

                                                                   As of the date you file, the claim is: Check all that apply.

                                                                    □   Contingent
       City                             State    ZIP Code           0   Unliquidated
                                                                    □   Disputed
       Who incurred the debt? Check one.

       □ Debtor 1 only                                             Type of PRIORITY unsecured claim:
       □ Debtor 2 only                                              □
       □ Debtor 1 and Debtor 2 only                                 □
                                                                        Domestic support obligations

       □ At least one of the debtors and another                    □
                                                                        Taxes and certain other debts you owe the government
                                                                        Claims for death or personal injury while you were
                                                                        intoxicated
       0 Check if this claim is for a community debt
                                                                    □   Other. Specify ________ ___                          __
      Is the claim subject to offset?
      □ No
      □ Yes
Official Form 106E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                           pagl2_ of .1§_
            Case 3:19-bk-30692                     Doc 1           Filed 03/08/19 Entered 03/08/19 15:49:41 Desc Main
 Debtor 1       CAMILLA Y BARNEY
                 First Name         Middle Name       Last Name
                                                                  Document      Page 35 of Case
                                                                                           71 number (ifknown),_______ _ _ _ ___ _
               List All of Your NONPRIORITY Unsecured Claims

 3. Do any creditors have nonpriority unsecured claims against you?
     D No. You have nothing to report in this part. Submit this form to the court with your other schedules.
     I.aves

 4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one
     nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already
     included in Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.lf you have more than three nonpriority unsecured
     claims fill out the Continuation Page of Part 2.

                                                                                                                                                        Total claim

E]    Dayton Power & Light
      Nonpriority Cred�or's Name
                                                                                 Last 4 digits of account number_§_ _1_         _§_ _Q_                   9_95
                                                                                                                                                       $___  _ ._00_
                                                                                 When was the debt incurred?
       P.O. Box 740598
      Number          Street
      Cincinnati, OH           45274
      City                                         State          ZIP Code       As of the date you file, the claim is: Check all that apply.

                                                                                 D Contingent
      Who incurred the debt? Check one.                                          D Unliquidated
       0 Debtor 1 only                                                           0 Disputed
       0 Debtor 2 only
       0 Debtor 1 and Debtor 2 only                                              Type of NONPRIORITY unsecured claim:
       0 At least one of the debtors and another                                 D Student loans

       0 Check if this claim is for a community debt                             D Obligations arising out of a separation agreement or divorce
                                                                                   that you did not report as priority claims
      Is the claim subject to offset?                                            0 Debts to pension or profit-sharing plans, and other similar debts
      0 No                                                                       liil"
                                                                                   Other. Specify_U_it _lity�-------- - - -
       0 Yes


�     Vectren Energy Delivery                                                    Last 4 digits of account number      _i_ _i_ __1_ __§_            _
                                                                                                                                                   $      _     200_
                                                                                                                                                                _ _ ._oo_
      Nonpriority Creditor's Name                                                When was the debt incurred?
      P.O. Box 6262
      Number   Street
       Indianapolis, N
                     I 46206                                                     As of the date you file, the claim is: Check all that apply.
      City                                         State          ZIP Code
                                                                                 D Contingent
      Who incurred the debt? Check one.                                          0 Unliquidaled
                                                                                 0 Disputed
      0 Debtor 1 only
      0 Debtor 2 only
                                                                                 Type of NONPRIORITY unsecured claim:
      0 Debtor 1 and Debtor 2 only
      D At least one of the debtors and another                                  D Student loans
                                                                                 D Obligations arising out of a separation agreement or divorce
      D Check if this claim is for a community debt                                that you did not report as priority claims
      Is the claim subject to offset?                                            D Debts to pension or profit-sharing plans, and other similar debts
      0 No                                                                       !iii' Other. Specify -Utility
                                                                                                          -
                                                                                                          �- - - - --------
      D Yes


EJ    Aetna Inc.
      Nonpriority Creditor's Name
                                                                                 Last 4 digits of account number __Q_ _J___ __8_ _5_
                                                                                                                                                       $______ _
                                                                                 When was the debt incurred?
      151 Farmington            Avenue
      Number          Street
      Hartford, CT            06156                                              As of the date you file, the claim is: Check all that apply.
      City                                         State          ZIP Code
                                                                                 0 Contingent
      Who incurred the debt? Check one.
                                                                                 0 Unliquidaled
      lil Debtor 1 only
                                                                                 0 Disputed
      0 Debtor 2 only
      0 Debtor 1 and Debtor 2 only                                               Type of NONPRIORITY unsecured claim:
      D At least one of the debtors and another
                                                                                 0 Student loans
      0 Check if this claim is for a community debt                              0 Obligations arising out of a separation agreement or divorce
                                                                                   that you did not report as priority claims
      Is the claim subject to offset?
                                                                                 0 Debts to pension or profit-sharing plans, and other similar debts
      lil No
                                                                                 lil Other. Specify_    _      __       __ _ _ _ _ _
                                                                                                                                   _
      D Yes




Official Form 106E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                                 page:L of 1.§_
              Case 3:19-bk-30692                   Doc 1           Filed 03/08/19 Entered 03/08/19 15:49:41                             Desc Main
 Debtor 1         CAMILLA Y BARNEY
                   First Name       Middle Name       Last Name
                                                                  Document      Page 36 of Case
                                                                                           71 number (ifknown),_ __                    ________              _
                                                                                                                                                             _




                Your NONPRIORITY Unsecured Claims - Continuation Page



  After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.                                                Total claim



       Kreiner & Peters Co                                                        Last 4 digits of account number _§_ 2__         JL JL                 $ 14,370.00
      Nonpriority Creditor's Name
                                                                                  When was the debt incurred?
       2570 Superior Avenue Suite 401
      Number            Street
                                                                                  As of the date you file, the claim is: Check all that apply.
       Cleveland, OH 44114
      City                                         State          ZIP Code        0 Contingent
                                                                                  0 Unliquidated
      Who incurred the debt? Check one.                                           0 Disputed
       � Debtor 1 only
       0 Debtor 2 only                                                            Type of NONPRIORITY unsecured claim:
       0 Debtor 1 and Debtor 2 only                                               0 Student loans
       0 At least one of the debtors and another                                  0 Obligations arising out of a separation agreement or divorce that
                                                                                       you did not report as priority claims
       0 Check if this claim is for a community debt
                                                                                  0 Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                             iJ   Other. Specify_      _ ________ _
      If No
      0 Yes



�                                                                                 Last 4 digits of account number ___ _                                 $15,000.00
       GEICO
      Nonpriority Creditor's Name
                                                                                  When was the debt incurred?             08/30/2012
       PO BOX 9105
      Number            Street
                                                                                  As of the date you file, the claim is: Check all that apply.
       Macon, GA 31208
      City                                         State          ZIP Code        0 Contingent
                                                                                  0 Unliquidated
      Who incurred the debt? Check one.                                           0 Disputed
      iii' Debtor 1    only
      0 Debtor 2 only                                                             Type of NONPRIORITY unsecured claim:
      0 Debtor 1 and Debtor 2 only                                                0 Student loans
      0 Al least one of the debtors and another
                                                                                  0 Obligations arising out of a separation agreement or divorce that
                                                                                       you did not report as priority claims
      0 Check if this claim is for a community debt
                                                                                  0 Debts to pension or profit-sharing plans. and other similar debts
      Is the claim subject to offset?                                             iJ   Other. Specify____________ _
      iJ No
      0 Yes

                                                                                                                                                           330.00
                                                                                                                                                        $____  _
                                                                                  Last 4 digits of account number ____
       Kevin D. Hughes
      Nonpriority Creditor's Name
                                                                                  When was the debt incurred?             11/30/2016
      20 S Main St
      Number            Street
                                                                                  As of the date you file, the claim is: Check all that apply.
      Springboro, OH 45066
      City                                         State          ZIP Code        0 Contingent
                                                                                  0 Unliquidated
      Who incurred the debt? Check one.                                           0 Disputed
      iii'   Debtor 1 only
      0 Debtor 2 only                                                             Type of NONPRIORITY unsecured claim:
      0 Debtor 1 and Debtor 2 only                                                0 Student loans
      0 At least one of the debtors and another                                   0 Obligations arising out of a separation agreement or divorce that
                                                                                       you did not report as priority claims
      0 Check if this claim is for a community debt
                                                                                  0 Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                             0'   Other. Specify____________ _
      0 No
      0 Yes




Official Form 106E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                pagei_of�
         Case 3:19-bk-30692                        Doc 1      Filed 03/08/19 Entered 03/08/19 15:49:41                                                                   Desc Main
                                                             Document      Page 37 of 71
 Debtor 1        CAMILLA Y BARNEY                                                                                        Case number (if,.,_,_____��-------
                                      MlddloNeme



                 Your NONPRIORITY Unsecured Claims - Continuation Page
                                                                                                                                                                                             , . ._,!

  After llstlng any entries on this page, number them beginnin g with 4.4, followed by 4.5, and so forth.                                                                         :'fat�i:�1ii�'

 4.7                                                                                               Last 4 digits of account number ____
        Premier Health                                                                                                                                                            $_____,
       Nonpriorily Creditor's Name
                                                                                                   When was the debt Incurred?
       110 N Main St
       Number           Street
                                                                                                   As of the date you file, the clalm Is: Check all lhat apply.
        Dayton                                      OH          45402
       City                                        Slate      ZIP Code                             0 Contingent
                                                                                                   0 Unllquldated
       Who I ncurred the debt? Check one.                                                          0 Disputed
       i;a' Debtor 1 only
       □ Debtor 2 only                                                                             Type or NONPRIORITY unsecured claim:
       0 Debtor 1 and Debtor 2 only
       □ At least one of the debtors and another                                                   0 Student loans
                                                                                                   0 Obligations arising out of a sep11ratlon agreement or divorce that
                                                                                                        you did not report as priority claims
       0 Check If this clalm Is for a community debt
                                                                                                   □    Debts to pension or profit-sharing plans, and other slmffar debts
       Is the claim subject to offset?                                                             !i2( Other. Speclty_.:.:.Mc.ced�ic�a"--1 -------
       li2{ No
       0 Yes


4.8
        Southview Medical Center                                                                   Last 4 digits of account number _____                                          $,____-!
       Nonpdority Credllots Name
                                                                                                   When was the debt Incurred?                    06/01/2017
        1997 Miamisburg Centerville Rd
       Number          Slfeel
                                                                                                   As of the date you file, the claim Is: Check an that apply.
       Washington Township                          OH          45459
       City                                        Stal8      ZIP Cod&                             0 Contingent
                                                                                                   0 Unfiquldated
       Who Incurred the debt? Check one.                                                           0 Disputed
       l;a" Debtor 1 only
       □    Debtor 2 only                                                                      Type of NONPRIORITY unsecured claim:
       □    Debtor 1 and Debtor 2 only                                                             0 Student loans
       0 Al !east one of the debtors and another                                                   □ Obllgallons arising out of a separation agreement or divorce that
                                                                                                     you did not report as priority dalms
       0 Check If this clalm Is for a community debt
                                                                                                   0 Debts to pension or prolil-sharing plans, and other similar debts
       Is the claim subject to offset?                                                             wf                     �--�-------�
                                                                                                     other. sp ecify Medical
       wfNo
       0 Yes

4.9                                                                                                                                                                               $'------I
                                                                                               Last 4 digits of account number ____
       Miami Valley Hospital
       Nonprioriy Ctudllor's Na1118
                                                                                               When was the debt incurred?                        12/01/2017
       1 Wyoming St
       Numb&r          SCr&et
                                                                                               As of the date you file, the claim is: Check aB that apply.
       Dayton                                      OH          45409
       City                                        Stale      ZIPCode                          0 Contingent

       Who incurred the debt? Check one.
                                                                                                   □
                                                                                                 Unllquldated
                                                                                               0 Disputed
       � Debtor 1 only
       0 Debtor 2 only                                                                         Type of NONPRIORITY unsecured claim:
       0 Debtor 1 and Debtor 2 only
       □ Al least ooe of the debtors and another
                                                                                               0 Student loans
                                                                                               0 Obligations arising out or a separation agteernent or divorce lhat
       □ Check if this claim Is for a community debt                                               you did oot report as priority claims
                                                                                               0 Debts to pension or profit-sharing plans, and other similar debts
       Is the claim subject to offset?                                                         ij( Other. Spacffy�M�e�d�ica�I �------
       litf No
       □ Yes
                                                           - - -·
                                                               · ·- - · .   ··-·•-·-·-·---   .,.    ·-·--·--····---   �- %...•---�·-----   •. .,, . ·--·------· ..·· ·-----·
                                                                                                                                                                           ---�




Official Form 106E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                                          page�of�
         Case 3:19-bk-30692                           Doc 1          Filed 03/08/19 Entered 03/08/19 15:49:41                             Desc Main
                                                                    Document      Page 38 of 71
  Debtor 1       CAMILLAY BARNEY                                                                   Case numbert111ulowt>l,______________
                  FIBtNeme                               LaslNeme



                 Your NONPRIORITY Unsecured Clalms - Continuation Page


  After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.


 4.7                                                                              Last 4 digits of account number ___ _
        Miami Valley Emergency Specialist                                                                                                               $�----,
        Nonpriolily Creditor's Name
                                                                                  When was the debt incurred?
        1 Wyoming St
       Number          Slrool
                                                                                  As of the date you file, the clalm Is: Check all that apply.
        Dayton, OH 45409
       CKy                                            State         ZIP Code      D Contingent
                                                                                  D Unfiquidated
       Who Incurred the debt? Check one.                                          D Disputed
        l;j" Debtor 1 only
        D Debtor 2 only                                                           Type of NONPRIORITY unsecured claim:
        D Debtor 1 and Debtor 2 only                                              D Student loans
        D Al least one of the debtors and another                                 D Obligations arising out of a separation agreement or divorce that
                                                                                    you did not report as priority claims
       D Check if this claim Is for a community debt
                                                                                  D Debts to pension or profit-sharing plans. and other similar debts
       Is the claim subject to offset?                                            -a'
                                                                                    Other. Speclfy_M_e....;.d�ic�a"'"
                                                                                                                   I _____ ��
       liif No
       D Yes


4.8
        Medical Reimbursement                                                     Last 4 digits of account number ___ _                                 $____�,
       Nonpllottty Credhor's Name
                                                                                  When was the debt incurred?
       2950 Robertson Ave Ste 200
       Number          Stnoet
                                                                                  As of the date you file, the claim Is: Check all that apply.
        Cincinnati, OH 45209
                                                      Slam          ZIP Coda      □ Contingent
                                                                                  D Unllquidated
       Who Incurred the debt? Check one.                                          □ Disputed
       !;a' Debtor 1 only
       D Debtor 2 only                                                            Type of NONPRIORITY unsecured claim:
       D Debtor 1 and Debtor 2 only
       □    At least one of the debtors and another
                                                                                  □ Studoot loans
                                                                                  D Obligations arising out of a separallon agreement or divofce that
                                                                                    you aid not report as priority claims
       D Check If this claim Is for a community debt
                                                                                  D Debts to pension or proffl-sharlng plans, and other similar debts
       Is the claim subject to offset?                                            -a'
                                                                                    Olher, Specify-=M.;...cec.;:d"-'
                                                                                                                  ic�a=I_______
       -a' No
       0 Yes

4.9
                                                                                  Last 4 digits of account number ___ _                                 $.____-1
       Miami Valley Hospital
       Nonpliorlty CmdHo(s Name
                                                                                  When was the debt Incurred?
       1 Wyoming St
       Number         Street
                                                                                  As of the date you file, the claim is: Check au that apply.
       Dayton, OH 45409
                                                                    ZIP Code      D Contingent
                                                                                  D Unl!quldated
       Who Incurred the debt? Check one.                                          D Disputed
       !;a' Debtor 1 only
       D Debtor 2 only                                                            Type of NONPRIORITY unsecured claim:
       D Debtor 1 end Debtor 2 only                                               D Student loans
       0 At least ooo of the debtOIS and enolher                                  D ObllgeHons arising out of a separation agreement or divorce that
                                                                                    you did nol report as priority claims
       0 Check If this claim is for a community debt
                                                                                  D Debts to pension or profit-sharing plans, and other similar debts
       Is the clalm subject to offset?                                            ri.tf other. spec1ry__,_,_M=ec.:: ic=a,,_
                                                                                                                dc:..::  I _______
       ij{ No
       D Yes




Official Form 106E/F                                     Schedule E/F: Creditors Who Have Unsecured Claims                                              page�of�
          Case 3:19-bk-30692                         Doc 1             Filed 03/08/19 Entered 03/08/19 15:49:41                             Desc Main
                                                                      Document      Page 39 of 71
 Oebtor 1         CAMILLAY BARNEY                                                                    Case number1u1mown,...______________
                                                        last N1H11a


                  Your NONPRIORITY Unsecured Claims - Continuation Page


    After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.


 411
                                                                                   Last 4 dlglt9 of account number __ -. _
         THE CHRIST HOSPITAL                                                                                                                             $____-I
        Nonpriorily Credllot's Nsme
                                                                                   When was the debt Incurred?          08/01/2015
          2139 Auburn Ave.
        Number          Sireat
                                                                                   As of the date you flle, the claim Is: Check all that a pply.
         Cincinnati                                   OH               45219
        City                                                          ZlPCod11     D Contingent
                                                                                   0 Unllqulclated
        Who i ncurred the debt? Check one.                                         D Disputed
        l;il' Debtor 1 only
        D Debtor 2 only                                                            Type of NONPRIORITY unsecured claim:
        D Debtor 1 and Debtor 2 only
                                                                                   0 Student loans
        D At least one of the debtors and another
                                                                                   0 Obligations arisiRQ out of a separation agreement or divorce that
                                                                                        you did not report as priority claims
        D Check If this claim Is for a community debt
                                                                                   D Debts to pension or profit-sharing plans, and other similar debts
        Is the claim subject to offset?                                            li2f other. Speclty_M_e_d_lc_a_l _______
        li2f No
        0 Yes




         AT&T Payment Center                                                       Last 4 digits of account number ..1_ _1_ _§_ _1_                      $   275.00
        Nonpriollly Creditor's Name
                                                                                   When was the debt Incurred?
         P.O. Box 930170
        Number          Slr8et
                                                                                   As of the date you file, the claim is: Check all that apply.
        Dallas                                        TX               75393
        Cky                                                           ZIP Code     D Conllogent
                                                                                   D Unliquidated
        Who Incurred the debt? Check one.                                          0 Disputed
        !;ii' Debtor 1 only
        0 Debtor 2 only                                                            Type of NONPRIORJTY unsecured claim:
        D Debtor 1 and Debtor 2 ooly
                                                                                   D Student loans
        0 At least ooe of the d ebtors end another                                 D Obligations arising out of a separation agreement or divorce that
                                                                                     you did not report as priority claims
        D Check If this claim is for a community debt
                                                                                   D Debts to pension or profit-sharing plans, and other similar debts
        Is the claim subject to offset?                                            '2f Other. Specity_C�o�n�tac
                                                                                                              '""'""t _______

        litf No
        0 Yes


4
        Prog Leasing                                                               Last 4 digits of account number     JL _1... � _J_                    $�----1

        Nonprlarlty Creditor's N8me
                                                                                   When was the debt Incurred?
        256 West Data Drive
        Numbet         Strool
                                                                                   As of the date you file, the claim Is: Check all that apply.
        Draper                                       UT                84020
        City                                         Slate            ZIPCode      0 Contingent
                                                                                   D Unllquidated
        Who incurred the debt? Check one.                                          0 Disputed
        � Debtor 1 only
        0 Debtor 2 only                                                            Type of NONPRIORITY unsecured claim:
        0   Debtor 1 and Debtor 2 only                                             D Student loans
        D At least ooe of the debtors and another                                  □ Obligations arising out of a separation agreement or dlvoroe that
                                                                                     you did not report as priority claims
        0 Check If this claim is for a community debt
                                                                                   D Debts to pension or proflt-sharlng plans, and other similar debtS
        Is the claim subject to offset?                                            � Other. Spaciry_______, n=ta::.oc=t _______
                                                                                                       C=o..:.:
        liZ( No
        0 Yes




Official Form 106E/F                                     Schedule E/F: Creditors Who Have Unsecured Claims                                               page?_ot�
            Case 3:19-bk-30692                     Doc 1       Filed 03/08/19 Entered 03/08/19 15:49:41                                     Desc Main
                                                              Document      Page 40 of 71
  Debtor 1         CAMILLA Y BARNEY                                                                  Case number1;r1rnow,,1,______________
                    Rm Name


                 Your NONPRIORITY Unsecured Claims - Continuation Page



  After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.


 4g     Huntington Bank                                                           Last 4 digits of account number .-1_        L 1_ �                     $   905.00
        Ncnpriorily CnMlftol's Neme
                                                                                  When was the debt Incurred?
        3504 W Siebenthaler Ave
        Number          Sireet
                                                                                  As of the date you file, the claim Is: Check all that apply.
        Dayton, OH 45406
       CKy                                           S1818      ZIP Code          D Contingent
                                                                                  D Unllquldated
       Who incurred the debt? Check one.                                          0 Disputed
        r;a' Debtor 1 only
        D Debtor 2 only                                                           Type of NONPRIORITY unsecured claim:
        D Debtor 1 and Debtor 2 only
                                                                                  D Student loans
        D Al least 011e of the debtors and another
                                                                                  D Obligations arising out of a separation agreement or divorce that
                                                                                    you did not report as priority claims
        D Check If this claim Is for a community debt
                                                                                  0 Debts to pension or profit-sharing plans, and other similar debts
       Is the claim subject to offset?                                            � Other. sp0c11y:_;;;;,..;;,;c
                                                                                                    B a;..c.nk        F...;;;e..c.e..:;.
                                                                                                                 c..;__;_           s______
       lilf No
       D Yes




                                                                                  last 4 digits of account number ___ _
        Jared                                                                                                                                            $.__��-J
                   Name
       NonpriOllly Cred!lof's
                                                                                  When was     the debt Incurred?
        375 Ghent Rd
       Number           Stmel
                                                                                  As of the date you file,   the claim Is: Check ell that apply.
        Akron, OH 44333
       City                                          State     ZIP Code           D Contingent
                                                                                  D Unliquidaled
       Who incurred the debt? Check one.                                          D Disputed
       l;i'f' Debtor 1 only
       D      Debtor 2 only                                                       Type of NONPRIORITY unsecured claim:
       D Debtor 1 and         Debtor 2 only
       □ At least one of the debtolS and another                                  □    Student loans
                                                                                  D Obligattons arising out of a separation agreement or divorce that
       □ Check If this clalm is for a community debt                                you did not report as priority claims
                                                                                  0 Debts to pension or profll-sharlng plans, and other slmllar debts
       Is the claim subject        to offset?                                                       C"-
                                                                                  � Other. Specify--= re
                                                                                                       =d=:.:it-=--�-----�
       laif No
       D Yes



                                                                                  Last 4 digits of account number ___ _                                  $C-..------I
       Plain Green              LLC
       Nonprtonly Credilor's Nam&
                                                                                  When was     the debt Incurred?
       93 Mack Road, Suite 600
       Number          Sire et
                                                                                  As   of the date you file, the claim Is: Check all that apply.
       Box Elder,        MT      59521
                                                     Slate     ZIP Code           0    Cootlngent
                                                                                  □ Unllquidetsd
       City


       Who incurred the debt? Check 0110.                                         D Disputed
       � Debtor 1 only
       D Debtor 2 only                                                            Type of NONPRIORITY u nsacured claim:
       D Debtor 1 and Debtor 2 only                                               D    Student loans
       0 At least one of the debtOfS and another                                  D Obligations arising out of a separatlOn agreement or divorce that
                                                                                    you did not report as priority claims
       0      Check If this clalm is for a community debt
                                                                                  0 'Debts to pension or profit-sharing plans, and other similar debts
       Is   the claim subject to offset?                                          ¥'f Other. Specify--=C--'-re"-d=i�t ________
       li2f No
       □ Yes

Official Form 106E/F                                     Schedule E/F: Creditors Who Have Unsecured Claims                                               page�of�
        Case 3:19-bk-30692                           Doc 1     Filed 03/08/19 Entered 03/08/19 15:49:41                                        Desc Main
                                                              Document      Page 41 of 71
 Deblor1           CAMILLA Y BARNEY                                                                    Case number1,11,._,,______________
                                      t..lddleName



                   Your NONPRIORITY Unsecured Clalms - Continuation Page


  After llstlng any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.


 4g                                                                               Last 4 digits of account number jL _§_ _1_              ...1_.
       Credit One Bank                                                                                                                                       $C-.-�---I
       Nonpriorily Croditm's Nallle
                                                                                  When was the debt Incurred?
       P.O. Box 98873
       Number          Slreat
                                                                                  As of the date you file, the clalm is: Check al that apply.
       Las Vegas, NV 8919
                                                     Slate     ZIP Code           D     Contingent
                                                                                  0 Unliquidated
       Who Incurred the debt? Check one.                                          0 Disputed
       r;iJ Debtor 1 only
       Q Debtor 2 only                                                            Type of NONPRIORITY unsecured claim:
       0 Debtor 1 and Debtor 2 only                                               0 Student loens
       0 At leasl one of the debtors and another                                  D     Obligations arising out of a separation agreement or dlvoroe that
                                                                                        you did not report as priority claims
       D Check If this claim is for a community debt
                                                                                  D     Debts to pension or profit-sharing plBlls, and olher similar debts
       Is the claim subject to offset?                                            Ga'   Other. Speclfy--"' re
                                                                                                        C-'-"-d
                                                                                                              =i�
                                                                                                                t c�a
                                                                                                                    _11-"d'-------
       lia No
       D     Yes



4
       Mandrich Law Group                                                         Last 4 digits of account number ___ _                                      $ 3,099.00
      Nonpdorily Cfedllol's Naroo
                                                                                  Whan was the debt incurred?
       68 W. Church St Ste 308
      Number           Slreat
                                                                                  As of the date you file, the claim is: Check all that apply.
       Newark, OH 43055
      City                                           Stale     ZIPCode            0 Contingent
                                                                                  0 Unllquldated
      Who Incurred the debt? Check one.                                           0 Disputed
      l;,l Debtor 1 only
      D Debtor 2 on1y                                                             Type of NONPRIORITY unsecured claim:
      0 Debtor 1 and Debtor 2 only                                                D Student loans
      0 Al least one of the debtors and another                                   0 Obligations arising out of a separaUon agreement or divorce that
                                                                                    you did not report as priority claims
      D Check if this clalm Is for a community debt
                                                                                  0 Debts to pension or prollt-sharlng plans, and other similar debts
      Is the claim subject to offset?                                             Gill' Other.   spac:11y--'-Ju=dc.,g"'m�e�nt�------
      Ga' No
      0      Yes

4                                                                                                                                                            $��---<
                                                                                 last 4 digits of account number ___ _
       Genesis Financial Solutions
      Nonpriorily Credllor's Name
                                                                                 Whan was the debt Incurred?
      PO Box4499
      Number          Street
                                                                                 As of the data you file, the claim Is: Check all that apply.
       Beaverton, OR 97076
      City                                           state     ZIPCode            0 Contingent
                                                                                  D     Unliquidated
      Who Incurred the debt? Check one.                                           D     Disputed
      r;iJ" Debtor 1 only
      D Debtor 2 only                                                            Type of NONPRIORITY unsecured claim:
      0 Debtor 1 and Debtor 2 only                                                0 Student loans
      0 Al least one of the debtors and another                                   D Obllgatlons arising out of a saparauon agreement or divorce that
                                                                                    you did not report as priority claims
      0      Check If this claim Is for a community debt
                                                                                  D Debts to pension or prom-sharing plans, and other similar debts
      Is the claim subject to offset?                                             ijf Other. speci1y_C     �d=it�c=a=r�d�---�-
                                                                                                     .=c--re
      ijl° No
      D      Yes




Official Form 106E/F                                     Schedule E/F: Creditors Who Have Unsecured Claims                                                   page�of�
            Case 3:19-bk-30692                       Doc 1      Filed 03/08/19 Entered 03/08/19 15:49:41                                   Desc Main
                                                               Document      Page 42 of 71
    Debtor 1         CAMILLA Y BARNEY                                                                 Case number1""""'"'·�-------------


                   Your NONPRIORITY Unsecured Claims - Continuation Page



    After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.



 4d       Orthopedic Associates of SW Ohio                                        Last 4 digits of account number � __ _
                                                                                                                                                         $,_____,
         Nonpriorily Cr&dllot"s Name
                                                                                  When was the debt Incurred?
          4160 Little York Rd #10
         Number          Slt88I
                                                                                  As of the date you file, the claim Is: Check all that apply.
          Dayton                                      OH         45414
         City                                                   ZIPCod&           0 Contingent

         Who Incurred the debt? Check one.
                                                                                  □    Unftquldaled
                                                                                  0    Disputed
         !;a' Debtor 1 only
         0 Debtor 2 only                                                          Type of NONPRIORITY unsecured claim:
         0 Debtor 1 and DeblOr 2 only
                                                                                  0    Student loans
         0 At least one of the debtors and aoothar
                                                                                  0 Obligations arising out or a separation agreement or divofce that
         □ Check If this claim is for a community debt                              you did not report as priority claims
                                                                                  D Debts lo pension or profit-sharing plans, and other slmllar debts
         Is the claim subject to offset?                                          � Other. Spoolty-'-'-M-'-"e""d""ic::..::a.:c.l _______
         lilf No
         □ Yes

          Brink's Money                                                           Last 4 digits of account number ___ _                                  $·---�-t
         Nooprtonty Credhofs Name
                                                                                  When was the debt Incurred?
         P.O. Box 14720
         Number          SIAlal
                                                                                  As of the date you flle, the claim is: Check all that apply.
         Austin                                       TX         78761
         City                                        Stat&     ZIP Code           0 Contingent
                                                                                  0 Unliquidated
         Who Incurred the debt? Check one.                                        0 Disputed
         � Debtor 1 only
         0 Debtor 2 only                                                          Type of NONPRIORITY unsecured claim:
         0 Debtor 1 and Debtor 2 only
                                                                                  0 Student loans
         D Al least one of the debtors and anolhBt
                                                                                  0 Obligations arising out of a separation agreement or divorce that
                                                                                    you did not report as priority claims
         0 Check if this claim Is for a community debt
                                                                                  0 Debts lO pension or profit-sharing piBllS, and other similar debts
         Is the claim subject to offset?                                          wfOther. Speclty_C_re_d_i_tca_r_d______
         wf No
                                                                                                                       --""°"---�.,,...._.,>i.-661.00
                                                                                                                                                -
         0 Yes
1----,,.�--=·,-,.,,....._�=�· _,..._,_.....,,,0:,,...,.....---.-m.i.=---�•...--��---------�..
4                                                                                                                                                        $
                                                                                  Last 4 digits of account number ___ _
         Midland Credit Management
         Noopnortty Cradffor's Name
                                                                                 When was the debt incurred?
         2365 Northside Drive suite 300
        Number          Slreel
                                                                                 As of the date you file, the claim Is: Check all that apply.
         San Diego                                   CA         92108
        City                                         State     ZIP Code          D Contingent
                                                                                 0 Unllquidated
        Who Incurred the debt? Check ooe.                                         □ Disputed
        � Debtor 1 only
        0 Debtor 2 only                                                          Type of NONPRIORITY unsecured claim:
        □ Debtor 1 and Debtor 2 only                                              0 Student loans
        0 At least one of the debtors and anothar                                0 Obllgatlons arising out of a separation egrooment or divorce that
                                                                                   you did not report as priority claims
        0       Check If this claim Is for a community debt
                                                                                 □ Debts to pension or profit-sharing plans, and othBt similar debls
        Is the claim subject to offset?                                          � Other. Specify_C=ol=le=c=ti=o:.:.n______
        wt No
        0 Yes




Official Form 106EJF                                     Schedule Elf: Creditors Who Have Unsecured Claims
         Case 3:19-bk-30692                             Doc 1      Filed 03/08/19 Entered 03/08/19 15:49:41                                        Desc Main
                                                                  Document      Page 43 of 71
  Debtor 1         CAMILLA Y BARNEY                                                                        Case number!•"""'""�-------------
                                     MlldleNomo


                  Your NONPRIORITY Unsecured Claims - Continuation Page


  After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.


 4a     Hu ntington Ban k                                                            Last 4 digits      of account number     .±__ l_ _l_ _!'.!__                $   905.00
        Nonprlorffy Credltots Name
                                                                                     Whan was the debt Incurred?
        3504 W Siebenthaler Ave
       Number           Slre&I
                                                                                     As of the date you file, the      claim Is: Check all that apply.
        Dayton                                           OH         45406
                                                        $tale      ZIP Code          □       Contingent
                                                                                     D Unllquldated
       Who      Incurred the debt? Check one.                                        0       Disputed
        i;iJ' Debtor 1 only
       D Debtor 2 ooly                                                               Type of NONPRIORITY unsecured claim:
       D Debtor 1 and Debtor 2 only
                                                                                     □ Sludent loans
       D At least ooe or the debtors end another
                                                                                     □       Obligations arising out of a separation agreement or divofce lhal
                                                                                             you did not report as priority claims
       D      Check If this claim is for a community debt
                                                                                     D       Debls to pension or profrt-sharing plans, and other stmlfar debts
       I& the claim subject to offset?                                               litf'   Other. Specify Bank accou nts
       lilf No
       0 Yes

 4j                                                                                  Last 4 digits of account number          ___ _                              $   500.00
        Spectrum
       Nonprioltty Credllor"s Name
                                                                                     When was the debt incurred?
       275 Leo St
       Number           Street
                                                                                     As of the date you file, the claim Is: Check all that apply.
        Dayton                                           OH         45404
       City                                             State     ZIP Code           D Contingent
                                                                                     □       UnDquldaled
       Who Incurred the debt? Check one.                                             □       Disputed
       l;J' Debtor 1 only
       □ Debtor 2 only                                                               Type of NONPRIORITY unsecured               claim:
       □ Debtor 1 and Debtor 2 only                                                  D       Student loans
       D      At least one of Iha deblors and another
                                                                                     D Obligations arising out of a separation agreement or divorce that
                                                                                       you did not report as priority claims
       D      Check If this claim Is for a community debt
                                                                                     □ Debts lo pension or profit-sharing plans, and olher similar debts
       Is the clalm subject to offset?                                               lief Other. Speclfy___::;C-=o..:.:n=tr-""a=ct"--------
       litf' No
       D Yes

                                                                                                                                                                 $   250.00
                                                                                     Last 4 digits of account       number ___ _
       DISH
       Nonprlority Credlloi's Nam&
                                                                                     When was the debt incurred?
       9601 S. Meridian Blvd.
       Number          Slreel
                                                                                     As of the date you file, the claim is; Check al that apply.
       Englewood                                        co         80112
       City                                             Slate     ZIPCode            D ConUngent
                                                                                     □ Unllquldated
      Who incurred the debt? Check one.                                              0       Disputed
       l;il' Debtor 1 only
       D Debtor 2 only                                                               Type of NONPRIORITYunsecured claim:
       D Debtor 1 and Debtor 2 only                                                  □ Student loans
       D At least one of the debtors and another                                     D Obligations arising out of a separation agre811lent or dlvOrce that
                                                                                       you did llOI report as priority claims
       D Check If this claim Is for a community debt
                                                                                     D Debts to pension or profb-sharlng plans, and other similar debts
      Is the claim subJect to offset?                                                0       Other. Speclfy�C__,
                                                                                                              o"-'
                                                                                                                 n=tr'-"
                                                                                                                      a'-"
                                                                                                                         c�t ---�---
       '2f No
      0 Yes



Official Form     106E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                    page!!ot-1.£.
                Case 3:19-bk-30692                     Doc 1      Filed 03/08/19 Entered 03/08/19 15:49:41                                     Desc Main
                                                                 Document      Page 44 of 71
 Debtor 1              CAMILLA Y BARNEY                                                                case number(lu,,.,.,..._______________
                                         MkkloName



                     Your NONPRIORITY Unsecured Claims - Continuation Page


    After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.


 4
     ■ First Access Ca rd                                                           Last 4 digit& of account number _!L        L _§__ ...Q_                 $____-!
            Nonprto,Uy Cfedttru's Name
                                                                                    When was the debt Incurred?
            PO Box89028
           Nwnber           Street
                                                                                    As of the date you file, the claim Is: Check ell that apply.
            Sioux Falls, SD 57109
           City                                                    ZIPCode          0 Coolingenl
                                                                                    □
                                                       Slate
                                                                                        Unllquldated
           Who Incurred the debt? Check one.                                        0 Disputed
           l;1 Debtor 1 only
            0 Debtor 2 only                                                         Type of NONPRIORITY unsecured claim:
            0 Debtor 1 and Debtor 2 only                                            0 Student loans
           0 At least one of the debtors and another                                □ Obligations arising out of a separation agreement or divorce that
                                                                                      you did not report as priority claims
            0 Check If this claim Is for a community debt
                                                                                    □ Debts lo pension or prolit-sharillg plans, and other similar debts
           Is the clalnl subject to offset?                                         � Olher. Specify     Cre dit Card
           liZ( No
           0 Yes




            First Premier Bank                                                      Last 4 digits of account number      __§_ JL 3_      _g_                $   500.00
           Nonpdorily Creditor's Name
                                                                                    When was the debt incurred?
           3820 N Louise Ave
           Number           Street
                                                                                    As of the date you fife, the claim Is: Check aw that apply.
            Sioux Falls                                  SD         57107
                                                       Slate      ZIP Coda          0 Contingent
                                                                                    0 Unllquldaled
           Who incurred the debt? Check one.                                        □   Disputed
           l;,lf Debtor 1 only
           □ Debtor 2 only                                                          Type of NONPRIORITY unsecured claim:
           D Debtor 1 and Deblof 2 only                                             D
           □ At least one of the debtors and another                                D
                                                                                        Student loans
                                                                                        Obligations arising out of a separation agreement or divorce thal
                                                                                        you did nol report as priority claims
           D Check If this claim is for a community debt
                                                                                    0   Dabis to pension or prolll-sharlng plans, and other slmller debts
           Is the claim subject to offset?                                          wf Other. Speciry--"'C"'"recc..d=it�ca=r�d"----��
           wf No
           0 Yes

4                                                                                                                                                               589.00
                                                                                    Last 4 digits of account number ___ _                                   $-�----,
           The Bank of Missouri
           Nonpdonty Creditor's Name
                                                                                    When was the debt Incurred?          01/06/2017
           5109 S Broadband Ln
           Number           Stroot
                                                                                    As of the date you file, the claim Is: Check eD that apply.
           Sioux Falls                                  SD          57108
           Clly                                        Stale      ZIP Code          □ Contingent
                                                                                    □ Unliquidaled
          Who Incurred the debt? Check one.                                         0   Disputed
           ijf Deblor 1 only
           0 Debtor 2 only                                                          Type of NONPRIORITY unsecured claim:
           0 Debtor 1 and Debtor 2 only
          □ Al leas! one of the debtors and another
                                                                                    □ Student loans
                                                                                    D Obligations arising out of a separation agreement or divorce that

          □ Check if this claim Is for a community debt                               you did not report as priority claims
                                                                                    D Debts to pension or profit-sharing plans, and other similar debts
          Is the claim subject to offset?                                           ijf Other. Specify   Credit Car d
           wt No
                                                                                                                             ----------�
           0 Yes
    --- ----•   - ----------------• ·   --�----- -----    -•·------ --�-·-----·--     ---�-�--�-                         "




Official Form 106E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                                page 12 of.!§_
        Case 3:19-bk-30692                                          Doc 1            Filed 03/08/19 Entered 03/08/19 15:49:41                                                                     Desc Main
                                                                                    Document      Page 45 of 71
                    CAMILLA Y BARNEY
  Debtor 1
                                        -Nam•                                                                                                    Case number1111mown1,______ _____ ___


                  Your NONPRIORITY Unsecured Claims - Continuation Page


  After llsting any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.



 4d     Capital Bank, N .A.                                                                                          Last 4 digits of account number ___ _                                                              $   113.00
       Nonpllo,lly Creditor's Name
                                                                                                                    When was the debt incurred?                           12/01/2016
        1 Church Street Suite 300
       Number           Sire et
        Rockville                                                                                                   As of the date you file, the claim                    Is; Check all that apply.
                                                                            MD          20850
       Clly                                                                State      ZIPCode                       0       Conllngent
                                                                                                                    0       UnllQuldated
       Who Incurred the debt? Check one.                                                                            0       Disputed
       \ii" Debtor 1 only
       □ Oebtor 2 only                                                                                              Type or NONPRIORITY unsecured claim:
       D Debtor 1 and Debtor 2 only                                                                                 0
       □ Al least one of the debtors and another                                                                    D
                                                                                                                            Student loans
                                                                                                                            Obllgalloos arising out of a separation agreement or divorce that
       D Check If this claim Is for a community debt                                                                        you did not report as priority claims
                                                                                                                    0       Debts to pension or prorit-sharlng plans, and other slmllar debts
       Is the claim sub)ect to offset?                                                                              !ii1"   Olher. Specify____________
       lilf No
       0      Yes




        Steve A. Sato, DDS                                                                                          Last 4 digits of account number ___ _                                                               $   663.00
       Nonpriorlty Ctedllor's Name
                                                                                                                   When was the debt Incurred?
        1222 S Patterson Blvd #140
       Number          Sime!
                                                                                                                    As of the date you file, the claim Is: Check au that apply.
        Dayton                                                             OH          45402
       City                                                            Stale          ZIP Cod&                      0       Contingent
                                                                                                                    0       Unllquldaled
       Who incurred the debt? Check one.                                                                            0       Disputed
       r,;cl' Debtor 1 only
       0 Debtor 2 only                                                                                              Type of NONPRIORITY unsecured claim:
       0 Debtor 1 and Debtor 2 only                                                                                 0
       □ At least one of the debtors and another                                                                            Student loans
                                                                                                                    □ Obligations arising out of a sepBfellon agreement or divorce that
                                                                                                                            yoo did not report as priority claims
       0 Check If this claim Is for a community debt                                                                0       Debts to pension or profit-sharing plans, and other slmHar debts
       Is the claim sub]ect to offset?                                                                              � Other. Speclfy_M�e �d�ic_a_l _______
       !ii1" No
       0 Yes

                                                                                                                   Last 4 digits of account number _ � __                                                               $____....

       Noop,lorl\y Ctadilor's Name
                                                                                                                   When was the debt incuITed?

       Number          Stmet
                                                                                                                   As of the date you file, the claim Is: Check all that apply.

      City                                                             Slate          ZIP Code                     0        Contingent
                                                                                                                   0        Unliquldated
      Who incurred the debt? Check one.                                                                            D        Disputed
       D Debtor 1 only
       0 Debtor 2 only                                                                                             Type of NONPRIORITY unsecured claim:
       □ Debtor 1 and Debtor 2 ooly                                                                                0        Student loans
       0 At least one of lhe debtors and another                                                                   □ Obllgallons arising out of a separet!on agreement or divorce that
       □ Check If this claim Is for a community debt                                                               0
                                                                                                                            you did not report as priority claims
                                                                                                                            Debts to pension or proftl-sharlng plans, and other similaf debts
       Is the claim sub)ect to offset?                                                                             0        Other. Specify__ __________
       □ No
      D Yes
              T ,�--•-••-�-A•     • •-•------   -•�•,,-.�•-•-.....,,-• -     ,�---.      -�----•�   •�•---"'--•·   ·••-.. -•--�-• < , <   ·v----- •••,:,•...-•-•--••• •••--· ,,.,..,...._,--�------- n·u--•-.;n-•---•




Official Fonn 106EIF                                                           Schedule Elf: Creditors Who Have Unsecmed Claims
               Case 3:19-bk-30692                    Doc 1               Filed 03/08/19 Entered 03/08/19 15:49:41 Desc Main
 Debtor 1       CAMILLA Y BARNEY                                        Document      Page 46 of Case
                                                                                                  71 number (dknown)_
                                                                                                                    , _______ _ _ ___ _
                 First Name      MiddJe Name               Last Name



                List Others to Be Notified About a Debt That You Already Listed

  5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For
     example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or
     2, then list the collection agency here. Similarly, if you have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the
     additional creditors here. If ou do not have additional persons to be notified for any debts in Parts 1 or 2, do not fill out or submit this page.

                                                                                     On which entry in Part 1 or Part 2 did you list the original creditor?

                                                                                     Line        of (Check one):    □   Part 1: Creditors with Priority Unsecured Claims
       N
             ·
               treet            /O                                                                                  □   Part 2: Creditors with Nonpriority Unsecured Claims
           g� d


       71� J, - - .t?                           AO
                                                                   <a-..,.          .,.J..ast 4 digits of account number{)_   6 t./-- S
       (;0:llLVUL&
        Ci ty
                                                C· •
                                                State          ZP  I
                                                                       � �lv cl..
       7 � ��'-"<.,..,,__.'4---�-'--"'- - ---"c- - -'---'----=, ,,= '-� ..,._,"//
                                                                      Code



                                                                                     On which entry in Part 1 or Part 2 did you list the original creditor?
       Name

                                                                                     Line        of ( Check one):   □   Part 1: Creditors with Priority Unsecured Claims
       Number          Street
                                                                                                                    D Part 2: Creditors with Nonpriority Unsecured
                                                                                     Claims

                                                                                     Last 4 digits of account number___ _
        City                                       State               ZP
                                                                        I Code


                                                                                     On which entry in Part 1 or Part 2 did you list the original creditor?
       Name

                                                                                     Line        of (Check one):    □   Part 1: Creditors with Priority Unsecured Claims
      .Nymber          Street                                                                                       D Part 2: Creditors with Nonpriority Unsecured
                                                                                     Claims

                                                                                     Last 4 digits of account number____
       City                                        State               ZP
                                                                        I     e
                                                                            Cod



                                                                                     On which entry in Part 1 or Part 2 did you list the original creditor?
      Name

                                                                                     Line        of (Check one):    □   Part 1: Creditors with Priority Unsecured Claims
      Number           Street                                                                                       D Part 2: Creditors with Nonpriority Unsecured
                                                                                     Claims

                                                                                     Last 4 digits of account number ____
       City                                        State               ZIP Code

                                                                                     On which entry in Part 1 or Part 2 did you list the original creditor?
      Name

                                                                                     Line        of (Check one):    □   Part 1: Creditors with Priority Unsecured Claims
      Number          Street                                                                                        □   Part 2: Creditors with Nonpriority Unsecured
                                                                                     Claims

                                                                                     Last 4 digits of account number____
       City                                        State               ZIP Code

                                                                                     On which entry in Part 1 or Part 2 did you list the original creditor?
      Name

                                                                                     Line       of ( Check one):    □   Part 1: Creditors with Priority Unsecured Claims
      Number           Street                                                                                       D Part 2: Creditors with Nonpriority Unsecured
                                                                                     Claims

                                                                                     Last 4 digits of account number____
       City                                        State               ZP
                                                                        I Code


                                                                                     On which entry in Part 1 or Part 2 did you list the original creditor?
      Name

                                                                                     Line       of (Check one):     □   Part 1: Creditors with Priority Unsecured Claims
      Number           Street
                                                                                                                    D Part 2: Creditors with Nonpriority Unsecured
                                                                                     Claims


       City                                       State                ZIP Code      Last 4 digits of account number____



Official Form 106E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                                  page 14 of�
           Case 3:19-bk-30692                   Doc 1           Filed 03/08/19 Entered 03/08/19 15:49:41                Desc Main
Debtor 1     CAMILLA Y BARNEY                                  Document      Page 47 of Case
                                                                                         71 number (ifknown),____      ____        _ __ _
                First Name     Middle Name         Last Name



            Add the Amounts for Each Type of Unsecured Claim


 6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. § 159.
    Add the amounts for each type of unsecured claim.




                                                                                        Total claim



 Total claims
                 6a. Domestic support obligations                                6a.
                                                                                        $                  0.00
 from Part 1
                 6b. Taxes and certain other debts you owe the
                     government                                                  6b.    $              4,000.00
                 6c. Claims for death or personal injury while you were
                     intoxicated                                                 6c.                       0.00
                                                                                        $

                 6d. Other. Add all other priority unsecured claims.
                     Write that amount here.                                     6d.                       0.00
                                                                                       +$




                 6e. Total. Add lines 6a through 6d.                             6e.
                                                                                        $              4,000.00


                                                                                        Total claim

                 6f. Student loans                                               6f.                       0.00
Total claims                                                                            $
from Part2
                 6g. Obligations arising out of a separation agreement
                     or divorce that you did not report as priority
                     claims                                                      6g.    $                  0.00
                 6h. Debts to pension or profit-sharing plans, and other
                     similar debts                                               6h.    $                  0.00

                 6i. Other. Add all other nonpriority unsecured claims.
                     Write that amount here.                                     6i.   +$
                                                                                                      39,685.00


                 6j. Total. Add lines 6f through 6i.                             6j.
                                                                                        $             39,685.00




Official Form 106E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                               page_of�
             Case 3:19-bk-30692                     Doc 1         Filed 03/08/19 Entered 03/08/19 15:49:41                           Desc Main
                                                                 Document      Page 48 of 71
  Fill in this information to identify your case·

  Debtor              CAMILLA Y BARNEY
                      First Name                 Middle Name           last Name

  Debtor 2
  (Spouse lffiling)   First Name                 Middle Name           Last Name


  United States Bankruptcy Court for the: Southern District of Ohio

  Case number
  (If known)                                                                                                                               D Check if this is an
                                                                                                                                              amended filing


Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                   12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).


 1. Do you have any executory contracts or unexpired leases?
      iii No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
      D      Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule AIB: Property (Official Form 106A/B).

 2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
    example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
    unexpired leases.



      Person or company with whom you have the contract or lease                                 State what the contract or lease is for


2.1
       Name

       Number           Street

      City                               State        ZIP Code

2.2
      Name

      Number            Street

      City                               State        ZIP Code
2.3
      Name

      Number            Street

      City                               State        ZIP Code
2.4
      Name

      Number            Street

      City                               State        ZIP Code
2.5
      Name

      Number            Street

      City                               State        ZIP Code


Official Form 106G                               Schedule G: Executory Contracts and Unexpired Leases                                           page 1 of.f_
                  Case 3:19-bk-30692                     Doc 1           Filed 03/08/19 Entered 03/08/19 15:49:41                    Desc Main
                                                                        Document      Page 49 of 71
  Debtor 1          CAMILLA Y BARNEY                                                                Case number (ifknown),_______________
                    First Name    Middle Name               Last Name



  - Additional Page if You Have More Contracts or Leases

           Person or company with whom you have the contract or lease                            What the contract or lease is for

  2.f
           Name


           Number        Street


           City                                 State      ZIP Code

  2.
           Name


           Number        Street


           City                                 State      ZIP Code

  2.   -
           Name


           Number        Street


           City                                 State      ZIP Code


  2.
           Name


           Number        Street


           City                                 State      ZIP Code


  2.-
           Name


           Number        Street


           City                                 State      ZIP Code


  2.-
           Name


           Number        Street


           City                                 State      ZIP Code


  2.-
           Name


           Number       Street


           City                             State          ZIP Code


  2.-
           Name


           Number       Street


           City                             State          ZIP Code



Official Form 106G                                      Schedule G: Executory Contracts and Unexpired Leases                              pageLotL
              Case 3:19-bk-30692                          Doc 1           Filed 03/08/19 Entered 03/08/19 15:49:41                   Desc Main
                                                                         Document      Page 50 of 71
  Fill in this information to 1dent1fy your case:

  Debtor 1              CAMILLA Y BARNEY
                        First Name                     Middle Name               Last Name

  Debtor2
  (Spouse, if filing)   First Name                     Middle Name               Last Name


  United States Bankruptcy Court for the: Southern District of Ohio

 Case number
 (If known)
                                                                                                                                            D Check if this is an
                                                                                                                                               amended filing

Official Form 106H
Schedule H: Your Codebtors                                                                                                                              12/15
Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people
are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out,
and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
case number (if known). Answer every question.

  1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.)
       li2I   No
       0 Yes
 2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
    Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
      � No. Go to line 3.
      0 Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?
              □ No
              0 Yes. In which community state or territory did you live? _________. Fill in the name and current address of that person.



                   Name of your spouse, former spouse, or legal equivalent


                   Number             Street


                   City                                          State                       ZIP Code


 3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
     shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on
     Schedule D (Official Form 1060), Schedule EIF {Official Form 106EIF), or Schedule G (Official Form 106G). Use Schedule D,
     Schedule EIF, or Schedule G to fill out Column 2.

        Column 1: Your codebtor                                                                           Column 2: The creditor to whom you owe the debt

                                                                                                          Check all schedules that apply:

                                                                                                          □   Schedule D, line
                                                                                                          □
         Name
                                                                                                              Schedule E/F, line _    _
                                                                                                                                      _
         Number              Street                                                                       □   Schedule G, line

         City                                                        State                    ZIP Code



         Name
                                                                                                          □   Schedule D, line ___
                                                                                                          □   Schedule E/F, line ___
          Number             Street                                                                       □   Schedule G, line ___

         City                                                        State                    ZIP Code


                                                                                                          □   Schedule D, line ___
                                                                                                          □
         Name
                                                                                                              Schedule E/F, line ___
         Number              Street                                                                       □   Schedule G, line

         City                                                        State                    ZIP Code



Official Form 106H                                                           Schedule H: Your Codebtors                                         page 1 of£_
              Case 3:19-bk-30692              Doc 1      Filed 03/08/19 Entered 03/08/19 15:49:41                        Desc Main
                                                        Document      Page 51 of 71
  Debtor 1       CAMILLA Y BARNEY                                                         Case number (if known)
                 First Name     Middle Name     Last Name




                 Additional Page to List More Codebtors

       Column 1: Your codebtor                                                                  Column 2: The creditor to whom you owe the debt

                                                                                                Check all schedules that apply:

                                                                                                 □   Schedule D, line ___
                                                                                                 □
        Name
                                                                                                     Schedule E/F, line ___
        Number         Street                                                                    □   Schedule G, line ___


        City                                         State                   ZIP Code


                                                                                                 □   Schedule D, line ___
                                                                                                 □
        Name
                                                                                                     Schedule E/F, line ___
        Number         Street                                                                    □   Schedule G, line


        City                                        State                    ZIP Code


                                                                                                 □   Schedule D, line
                                                                                                 □
        Name
                                                                                                     Schedule E/F, line ___
        Number         Street                                                                    □   Schedule G, line


        City                                        State                    ZIP Code



                                                                                                □    Schedule D, line
                                                                                                □
        Name
                                                                                                     Schedule E/F, line ___
        Number         Street                                                                   □    Schedule G, line


        City                                        State                    ZIP Code


                                                                                                □    Schedule D, line ___
                                                                                                □
        Name
                                                                                                     Schedule E/F, line ___
        Number        Street                                                                    □    Schedule G, line


        City                                        State                    ZIP Code


                                                                                                □    Schedule D, line
                                                                                                □
        Name
                                                                                                     Schedule E/F, line ___
        Number        Street                                                                    □    Schedule G, line


        City                                        State                    ZIP Code


                                                                                                □    Schedule D, line
                                                                                                □
        Name
                                                                                                     Schedule E/F, line ___

        Number        Street                                                                    □    Schedule G, line


       City                                         State                    ZIP Code



        Name
                                                                                                □    Schedule D, line
                                                                                                     Schedule E/F, line ___

       Number         Street                                                                    □    Schedule G, line


       City                                         State                    ZIP Code




Official Form 106H                                           Schedule H: Your Codebtors                                           page2__ of.2_
                 Case 3:19-bk-30692            Doc 1        Filed 03/08/19 Entered 03/08/19 15:49:41                                  Desc Main
                                                           Document      Page 52 of 71

 Fill 1n this 1nformat1on to 1dent1fy your case.


  Debtor 1           CAMILLA Y BARNEY
                      First Name           Middle Name                 Last Name

  Debtor 2
  (Spouse, if filing) First Name           Middle Name                 Last Name


 United States Bankruptcy Court for the: Southern District of Ohio

 Case number                                                                                              Check if this is:
    (If known)
                                                                                                          D An amended filing
                                                                                                          D A supplement showing postpetition chapter 13
                                                                                                             income as of the following date:
Official Form 1061                                                                                            MM/ DD/ YYYY

Schedule I: Your Income                                                                                                                                   12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct Information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse.
If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.



■   §fl             Describe Employment


1. Fill in your employment
   information.                                                             Debtor 1                                       Debtor 2 or non-filing spouse

     If you have more than one job,
     attach a separate page with
     information about additional       Employment status                 D Employed                                       D    Employed
     employers.                                                           0 Not employed                                   D    Not employed
      Include part-time, seasonal, or
      self-employed work.
                                        Occupation
     Occupation may include student
     or homemaker, if it applies.
                                        Employer's name


                                        Employer's address
                                                                         Number Street                                   Number    Street




                                                                         City            State   ZIP Code                City                  State   ZIP Code

                                        How long employed there?



fifW               Give Details About Monthly Income

     Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
     spouse unless you are separated.
     If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines
     below. If you need more space, attach a separate sheet to this form.

                                                                                                     For Debtor 1        For Debtor 2 or
                                                                                                                         non-filing spouse
 2. List monthly gross wages, salary, and commissions (before all payroll
    deductions). If not paid monthly, calculate what the monthly wage would be.          2.                 0.00
                                                                                                 $                          $

 3. Estimate and list monthly overtime pay.                                              3.    +$           0.00       + $


 4. Calculate gross income. Add line 2 + line 3.                                         4.      $          0.00
                                                                                                                    II      $




Official Form 1061                                                   Schedule I: Your Income                                                           page 1
             Case 3:19-bk-30692                               Doc 1              Filed 03/08/19 Entered 03/08/19 15:49:41                                                   Desc Main
                                                                                Document      Page 53 of 71
Debtor 1           CAMILLA Y BARNEY                                                                                                      Case number (ff/mown).______________
                    First Name          Middle Name                 Last Name



                                                                                                                                     For Debtor 1                 For Debtor 2 or


                                                                                                                                            0 .0 0
                                                                                                                                                                  non-filing spouse

      Copy line 4 here...............................................................................................   -+ 4.        $   -----                      $_____




                                                                                                                                                 0 . 00             $
 5. List all payroll deductions:



                                                                                                                                     $          0 . 00              $
       5a. Tax, Medicare, and Social Security deductions                                                                  5a.        $


                                                                                                                                     $          0 . 00              $
       5b. Mandatory contributions for retirement plans                                                                   5b.


                                                                                                                                     $          0 .0 0              $
       5c. Voluntary contributions for retirement plans                                                                   5c.


                                                                                                                                     $          0.00                $
       5d. Required repayments of retirement fund loans                                                                   5d.


                                                                                                                                     $          0 .0 0
       5e. Insurance                                                                                                      5e.


                                                                                                                                     $          0 . 00              $
       5f. Domestic support obligations                                                                                   5f.                                       $



                                                                                                                                    +$          0 . 00            +$
       5g. Union dues                                                                                                     5g.



                                                                                                                                     $          0.00                $
       5h. Other deductions. Specify: _______________                                                                     5h.

  6. Add the payroll deductions. Add lines 5a + 5b + 5c + 5d + 5e +5f + 5g + 5h.                                           6.


  7. Calculate total monthly take-home pay. Subtract line 6 from line 4.                                                   7.        $          0. 00               $

 8. List all other income regularly received:

       Ba. Net income from rental property and from operating a business,
             profession, or farm
            Attach a statement for each property and business showing gross
            receipts, ordinary and necessary business expenses, and the total

                                                                                                                                         0 . 00
                                                                                                                                     $____co       oo               $_____

                                                                                                                                     $-----
                                                                                                                                           ::..:.· -=-=-
            monthly net income.                                                                                           Ba.
       Bb. Interest and dividends                                                                                         Bb.                                       $_____
       Be. Family support payments that you, a non-filing spouse, or a dependent

                                                                                                                                     $          0 . 00
            regularly receive
            Include alimony, spousal support, child support, maintenance, divorce

                                                                                                                                     $          0.00               $
                                                                                                                                                                   $
            settlement, and property settlement.                                                                          Be.


                                                                                                                                          1,055 . 00               $
      Bd. Unemployment compensation                                                                                       Bd.
      Be. Social Security                                                                                                 Be.        $
       Bf. Other government assistance that you regularly receive
            Include cash assistance and the value (if known) of any non-cash assistance


                                                                                                                                                0 . 00
            that you receive, such as food stamps (benefits under the Supplemental
            Nutrition Assistance Program) or housing subsidies.


                                                                                                                                                0.00
            Specify:                                                                  Bf.                                            $                             $



                                                                                                                          Bh. +$                0 .0 0            +$
       8g. Pension or retirement income                                                                                   Bg.        $                             $



                                                                                                                                          1.oss. 00 1              $
       8h. Other monthly income. Specify:

 9.   Add all other income. Add lines Ba + Bb + Be + 8d + Be + Bf +89 + 8h.                                                9.
                                                                                                                                I    $
                                                                                                                                                                                       I
                                                                                                                                          1. 055.00                          0.00                 1, 055.00
                                                                                                                           10. 1    $                    1
                                                                                                                                                             +I
                                                                                                                                                                   $
                                                                                                                                                                                       I= 1$
10. Calculate monthly income. Add line 7 + line 9.
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.

11. State all other regular contributions to the expenses that you list in Schedule J.
      Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
      friends or relatives.


                                                                                                                                                                                       + $_ _ _0_.0_0_
      Do not include any amounts already included in lines 2-10 or amounts that are not available lo pay expenses listed in Schedule J.
      Specify:_______________ _ _ _ ______                                                                                                _      ___                             11.


                                                                                                                                                                                                  1, 055 . 00
12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, if it applies                                                           12.
                                                                                                                                                                                           Combined
                                                                                                                                                                                           monthly income
 13. Do you expect an increase or decrease within the year after you file this form?
       0No.
       D    Yes. Explain:


Official Form 1061                                                                       Schedule I: Your Income                                                                               page 2
                 Case 3:19-bk-30692             Doc 1        Filed 03/08/19 Entered 03/08/19 15:49:41                             Desc Main
                                                            Document      Page 54 of 71

   Fill in this information to 1dent1fy your case.

   Debtor 1          CAMILLA Y BARNEY
                       First Name            Middle Name            Last Name                      Check if this is:
   Debtor 2
   (Spouse, if filing) First Name            Middle Name            Last Name
                                                                                                   0 An amended filing
                                                                                                   0 A supplement showing postpetition chapter 13
   United States Bankruptcy Court for the: _____ District of _ __
                                                               _ _                                     expenses as of the following date:
   Case number                                                                                          MM/ DD/ YYYY
    (If known)




  Official Form 106J
  Schedule J: Your Expenses                                                                                                                        12/15

  Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
  information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
  (if known). Answer every question.


•ifiiil              Describe Your Household

 1. Is this a joint case?

    D    No. Go to line 2.
    D    Yes. Does Debtor 2 live in a separate household?
                 0 No
                 D Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

 2. Do you have dependents?                0 No
                                                                                Dependent's relationship to             Dependent's      Does dependent live
    Do not list Debtor 1 and               D   Yes. Fill out this information for Debtor 1 or Debtor 2                  age              with you?
    Debtor 2.                                  each dependent. ......................... ------------
                                                                                                                                         0 No
    Do not state the dependents'
    names.                                                                                                                               D Yes
                                                                                                                                         0 No
                                                                                                                                         D Yes
                                                                                                                                         0 No
                                                                                                                                         D Yes
                                                                                                                                         0 No
                                                                                                                                         D Yes
                                                                                                                                         0 No
                                                                                                                                         D Yes
 3. Do your expenses include               0 No
    expenses of people other than
    yourself and your dependents?          D Yes
                  Estimate Your Ongoing Monthly Expenses

 Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
 expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
 applicable date.
 Include expenses paid for with non-cash government assistance if you know the value of
 such assistance and have included it on Schedule I: Your Income (Official Form 1061.)                                        Your expenses

  4. The rental or home ownership expenses for your residence. Include first mortgage payments and
                                                                                                                          $                   300.00
     any rent for the ground or lot.                                                                              4.

     If not included in line 4:
      4a.    Real estate taxes                                                                                    4a.     $                     0.00
      4b.    Property, homeowner's, or renter's insurance                                                         4b.     $                     0.00
     4c.     Home maintenance, repair, and upkeep expenses                                                        4c.     $                     0.00
     4d.     Homeowner's association or condominium dues                                                          4d.     $                     0.00

Official Form 106J                                           Schedule J: Your Expenses                                                          page 1
            Case 3:19-bk-30692                 Doc 1            Filed 03/08/19 Entered 03/08/19 15:49:41                  Desc Main
                                                               Document      Page 55 of 71
 Debtor 1        CAMILLA Y BARNEY                                                           Case number (if known),______________
                 First Name     Middte Name        Last Name




                                                                                                                       Your expenses

                                                                                                                   $                     0.00
 5. Additional mortgage payments for your residence, such as home equity loans                              5.

 6. Utilities:
      6a.   Electricity, heat, natural gas                                                                  6a.    $                    20.00
      6b.   Water, sewer, garbage collection                                                                6b.    $                    20.00
      6c.   Telephone, cell phone, Internet, satellite, and cable services                                  6c.    $                   100.00
      6d.   Other. Specify:                                                                                 6d.    $                     0.00
 7. Food and housekeeping supplies                                                                          7.     $                   250.00

 8. Childcare and children's education costs                                                                8.     $                     0.00
 9. Clothing, laundry, and dry cleaning                                                                     9.     $                    25.00
10. Personal care products and services                                                                     10.    $                    25.00
11. Medical and dental expenses                                                                             11.    $                     0.00
12. Transportation. Include gas, maintenance, bus or train fare.                                                                       200.00
                                                                                                                   $
    Do not include car payments.                                                                            12.

13.   Entertainment, clubs, recreation, newspapers, magazines, and books                                    13.    $                     0.00
14.   Charitable contributions and religious donations                                                      14.    $                     0.00

15. Insurance.
    Do not include insurance deducted from your pay or included in lines 4 or 20.

      15a. Life insurance                                                                                   15a.   $                     0.00
      15b. Health insurance                                                                                 15b.   $                     0.00
      15c. Vehicle insurance                                                                                15c.   $                   150.00
      15d. Other insurance. Specify:                                                                        15d.   $                     0.00

16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify:                                                                                              16.    $                     0.00

17. Installment or lease payments:
      17a. Car payments for Vehicle 1                                                                       17a.   $                     0.00

      17b. Car payments for Vehicle 2                                                                       17b.   $                     0.00

      17c. Other. Specify:                                                                                  17c.   $                     0.00

      17d. Other. Specify:                                                                                  17d.   $                     0.00

18. Your payments of alimony, maintenance, and support that you did not report as deducted from
    your pay on line 5, Schedule I, Your Income (Official Form 1061).                                        18.                         0.00
                                                                                                                   $

19. Other payments you make to support others who do not live with you.
      Specify:                                                                                               19.   $                     0.00

20. Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.

      20a. Mortgages on other property                                                                      20a.   $                     0.00

      20b. Real estate taxes                                                                                20b.   $                     0.00
      20c. Property, homeowner's, or renter's insurance                                                     20c.   $                     0.00
      20d. Maintenance, repair, and upkeep expenses                                                         20d.   $                     0.00
      20e. Homeowner's association or condominium dues                                                      20e.   $                     0.00


Official Form 106J                                              Schedule J: Your Expenses                                                page 2
             Case 3:19-bk-30692                 Doc 1          Filed 03/08/19 Entered 03/08/19 15:49:41                 Desc Main
                                                              Document      Page 56 of 71

 Debtor 1       CAMILLA Y BARNEY                                                                Case number (ifknown).______________
                 First Name    Middle Name        Last Name




21.    Other. Specify:                                                                                       21.   +$            0.00

22.    Calculate your monthly expenses.

       22a. Add lines 4 through 21.                                                                         22a.   $         1,090.00
       22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                 22b.   $             0.00
       22c. Add line 22a and 22b. The result is your monthly expenses.                                      22c.   $         1,090.00


23. Calculate your monthly net income.
                                                                                                                    $        1,055.00
      23a.   Copy line 12 (your combined monthly income) from Schedule I.                                   23a.

      23b.   Copy your monthly expenses from line 22c above.                                                23b.   -$        1,090.00

      23c.   Subtract your monthly expenses from your monthly income.
                                                                                                                    $          -35.00
             The result is your monthly net income.                                                         23c.




24. Do you expect an increase or decrease in your expenses within the year after you file this form?

      For example, do you expect to finish paying for your car loan within the year or do you expect your
      mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

      if No.
      D Yes.       Explain here:




Official Form 106J                                            Schedule J: Your Expenses                                         page 3
                Case 3:19-bk-30692                  Doc 1      Filed 03/08/19 Entered 03/08/19 15:49:41                 Desc Main
                                                              Document      Page 57 of 71
Fill 111 this 111format1on to 1dent1fy your case.


Debtor 1          CAMILLA Y BARNEY
                   First Name               Middle Name             Last Name

Debtor2
(Spouse, if filing) First Name              Middte Name             Last Name


United States Bankruptcy Court for the: Southern District of Ohio

Case number
                                                                                    El
(If known)
                                                                                                                          0 Check if this is an
                                                                                                                              amended filing



  Official Form 106Dec
  Declaration About an Individual Debtor's Schedules                                                                                    12/15

  If two married people are filing together, both are equally responsible for supplying correct information.
  You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
  obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
  years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                    Sign Below



       Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

       liJ No
       D                                       ____. Attach Bankruptcy Petition Preparer's Notice, Declaration, and
             Yes. Name of person________________
                                                     Signature (Official Form 119).




       Under penalty of perjury, I declare that I have read the summary and schedules flied with this declaration and
       that they are true and correct.




                                                                    X
                                                                        Signature of Debtor 2


         Date   04/01/2019                                              Date____----,---,-­
                MM/     DD       /   YYYY                                       MM/ DD I   YYYY




 Official Form 106Dec                                      Declaration About an Individual Debtor's Schedules
                 Case 3:19-bk-30692                 Doc 1       Filed 03/08/19 Entered 03/08/19 15:49:41                          Desc Main
                                                               Document      Page 58 of 71

   Fill in this 1nformat1on to 1dent1fy your case·

   Debtor 1             CAMILLA Y BARNEY
                        First Name               Meddle Name             Last Name

   Debtor 2
   (Spouse, if filing) First Name                Middle Name             Last Name


   United States Bankruptcy Court for the: Southern District of Ohio

   Case number
    (If known)                                                                                                                      D Check if this is an
                                                                                                                                       amended filing




  Official Form 107
  Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                04/16

  Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
  information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
  number (if known). Answer every question.


                   Give Details About Your Marital Status and Where You Lived Before


   1. What is your current marital status?


        0 Married
        ef Not married

   2. During the last 3 years, have you lived anywhere other than where you live now?

       !!I' No
        0 Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

                 Debtor 1:                                        Dates Debtor 1     Debtor 2:                                          Dates Debtor 2
                                                                  lived there                                                           lived there


                                                                                     0   Same as Debtor 1                              0   Same as Debtor 1

                                                                  From                                                                     From
                 Number              Street                                              Number Street
                                                                  To                                                                       To



                 City                         State ZIP Code                             City                    State ZIP Code

                                                                                     0 Same as Debtor 1                                0 Same as Debtor 1

                                                                  From                                                                     From _     __
                 Number              Street                                              Number Street
                                                                  To                                                                       To




                 City                         State ZIP Code                             City                    State   ZIP Code


   3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
       states and teffitories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
       0 No
        S Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).


 fifj
Official Form 107
                  Explain the Sources of Your Income

                                                 Statement of Financial Affairs for Individuals Filing for Bankruptcy                        page 1
           Case 3:19-bk-30692                       Doc 1         Filed 03/08/19 Entered 03/08/19 15:49:41                             Desc Main
                                                                 Document      Page 59 of 71
Debtor 1        CAMILLA Y BARNEY                                                                     Case number (ifknown)_______________
                First Name    Middle Name            Last Name




 4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
    Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
    If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

     !f    No
     0 Yes. Fill in the details.

                                                           Debtor 1                                           Debtor2

                                                           Sources of income         Gross income             Sources of income          Gross income
                                                           Check all that apply.     (before deductions and   Check all that apply.      (before deductions and
                                                                                     exclusions)                                         exclusions)

                                                            0 Wages, commissions,                             0 Wages, commissions,
           From January 1 of current year until                                                                                          $_______
                                                              bonuses.tips            $_______ _                bonuses.tips
           the date you filed for bankruptcy:
                                                            0 Operating a business                            0 Operating a business


           For last calendar year:                          0 Wages, commissions,                             0 Wages, commissions,
                                                              bonuses, tips           $_______                  bonuses.tips             $_______
           (January 1 to December 31,_2-0�18
                                           ___              0 Operating a business                            0 Operating a business
                                     yyyy

                                                            0 Wages, commissions,                             0 Wages, commissions,
           For the calendar year before that:
                                                              bonuses, tips                                     bonuses, tips
           (January 1 to December 31, 2_�
                                        �  �-�                                       $_______                                            $_______
                                        0 17                0 Operating a business                            0 Operating a business
                                      yyyy


 5. Did you receive any other income during this year or the two previous calendar years?
    Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security,
    unemployment, and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and
    gambling and lottery winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

     List each source and the gross income from each source separately. Do not include income that you listed in line 4.

     0 No
     [il Yes. Fill in the details.
                                                           Debtor 1                                            Debtor2

                                                           Sources of income         Gross income from         Sources of income         Gross income from
                                                           Describe below.           each source               Describe below.           each source
                                                                                     (before deductions and                              (before deductions and
                                                                                     exclusions)                                         exclusions)



           From January 1 of current year until           Social Security            $___2_, 1_1_0_.o_o________ $__ _ _____
           the date you filed for bankruptcy:
                                                                                     $___       ____ ---------- $_ _ ____
                                                                                     $________ -                  --------              $________

                                                          Social Security            $-------
                                                                                              2,856.00
            For last calendar year:                                                                                                     $_    _____ _
           (January 1 to December 31,2       01 8
                                                     )                               $___ _ ___                                         $________
                                     yyyy
                                                                                     $_______ _                                         $_______



            For the calendar year before that:            Social Security                5,81 0.00
                                                                                     $-------                                           $_    _____ _
            (January 1 to December     31,2017       )                               $_   ____ _                                        $______ _
                                            yyyy
                                                                                     $_______                                           $_     ____ _




Official Form 107                             Statement of Financial Affairs for Individuals Filing for Bankruptcy                                   page2
           Case 3:19-bk-30692                           Doc 1         Filed 03/08/19 Entered 03/08/19 15:49:41                       Desc Main
                                                                     Document      Page 60 of 71
Debtor 1      CAMILLA Y BARNEY                                                                       Case number (ff known)________ _______
               First Name         Middle Name            Last Name




              List Certain Payments You Made Before You Filed for Bankruptcy



 6. Are either Debtor 1's or Debtor 2's debts primarily consumer debts?

     D     No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
               "incurred by an individual primarily for a personal, family, or household purpose."
               During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,425* or more?

               D    No. Go to line 7.

               D    Yes. List below each creditor to whom you paid a total of $6,425* or more in one or more payments and the
                         total amount you paid that creditor. Do not include payments for domestic support obligations, such as
                         child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.
               * Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.

     � Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
               During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

               0 No. Go to line 7.
               D Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
                             creditor. Do not include payments for domestic support obligations, such as child support and
                             alimony. Also, do not include payments to an attorney for this bankruptcy case.


                                                                          Dates of    Total amount paid       Amount you still owe     Was this payment for...
                                                                          payment



                      Creditor's Name
                                                                                      $_    ____ _ _$________ _
                                                                                            _                                          D Mortgage
                                                                                                                                       D Car
                      Number     Street                                                                                                D Credit card
                                                                                                                                       D Loan repayment
                                                                                                                                       D Suppliers or vendors
                      City                      State        ZIP Code                                                                  D Other _____

                                                                                      $_______ $.________                              D Mortgage
                      Creditor's Name
                                                                                                                                       D Car
                      Number     Street
                                                                                                                                       D Credit card
                                                                                                                                       D Loan repayment
                                                                                                                                       0 Suppliers or vendors
                      City                      State        ZIP Code
                                                                                                                                       D Other _____


                                                                                      $________ $_                 ______ _            D Mortgage
                      Creditor's Name
                                                                                                                                       D Car
                      Number     Street
                                                                                                                                       D Credit card
                                                                                                                                       D Loan repayment
                                                                                                                                       D Suppliers or vendors
                      City                      State        ZIP Code
                                                                                                                                       D Other _____



Official Form 107                                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                          page 3
           Case 3:19-bk-30692                           Doc 1         Filed 03/08/19 Entered 03/08/19 15:49:41                              Desc Main
                                                                     Document      Page 61 of 71
Debtor 1        CAMILLA Y BARNEY                                                                        Case number (ifknown)________________
                  First Name      Middle Name            Last Name




 7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
    Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner:
    corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing
    agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations,
    such as child support and alimony.

     l!::f No
     0 Yes. List all payments to an insider.
                                                                          Dates of   Total amount           Amount you still   Reason for this payment
                                                                          payment    paid                   owe



                                                                                     $_____ $_____
           Insider's Name



           Number        Street




           City                                 State    ZIP Code


                                                                                     $                  $
                                                                                         _____              _____
           Insider's Name


           Number        Street




           City                                 State    ZIP Code



 8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited
    an insider?
    Include payments on debts guaranteed or cosigned by an insider.

     l!::f No
     0 Yes. List all payments that benefited an insider.
                                                                         Dates of        Total amount    Amount you still      Reason for this payment
                                                                         payment         paid            owe
                                                                                                                               Include creditor's name


           Insider's Name
                                                                                     $______ $_                 ___ _


           Number       Street




           City                                 State    ZIP Code



                                                                                     $     $
                                                                                      _____ _____
           Insider's Name



           Number       Street




           City                                 State    ZIP Code




Official Form 107                                  Statement of Financial Affairs for Individuals Filing for Bankruptcy                                  page4
           Case 3:19-bk-30692                               Doc 1         Filed 03/08/19 Entered 03/08/19 15:49:41                                Desc Main
                                                                         Document      Page 62 of 71
Debtor 1       CAMILLA Y BARNEY                                                                                Case number (if known)._______        ________
                First Name            Middle Name            Last Name




               Identify Legal Actions, Repossessions, and Foreclosures

 9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
     List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications,
     and contract disputes.

     I!( No
     D     Yes. Fill in the details.
                                                                    Nature of the case                   Court or agency                                  Status of the case



            Case title_      _________ _                                                                Court Name
                                                                                                                                                          D   Pending

                                                                                                                                                          D   Ona ppeal

                                                                                                        Number    Street                                  D   Conclude d

            Case number
                                                                                                        City                   State   ZIP Code




            Case title_ _ _ ________ _                                                                  Court Name
                                                                                                                                                          D   Pending

                                                                                                                                                          D   Onappeal

                                                                                                        Number    Street                                  D   Conclude d

            Case number
                                                                                                        City                   State   ZIP Code



 10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
     Check all that apply and fill in the details below.

     1B No.     Go to line 11.
     D     Yes. Fill in the information below.

                                                                              Describe the property                                     Date         Value of the property



                                                                                                                                                      $
                                                                                                                                                          ______
                 Creditor's Name



                 Number      Street                                           Explain what happened

                                                                              D    Property was repossessed.
                                                                              D    Property was foreclosed.
                                                                              D    Property was garnished.
                 City                               State   ZIP Code          D    Property was attached, seized, or levied.

                                                                              Describe the property                                     Date          Value of the propert)



                                                                                                                                                      $
                                                                                                                                                       _______
                 Creditor's Name



                 Number      Street
                                                                              Explain what happened


                                                                              D    Property was repossessed.
                                                                              D    Property was foreclosed.

                 City                               State   ZIP Code
                                                                              D    Property was garnished.
                                                                              D    Property was attached, seized, or levied.



Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                     page 5
            Case 3:19-bk-30692                        Doc 1               Filed 03/08/19 Entered 03/08/19 15:49:41                   Desc Main
                                                                         Document      Page 63 of 71
Debtor 1          CAMILLA Y BARNEY                                                                           Case number (if known)________
                                                                                                                                   ,        _______            _
                  First Name      Middle Name                Last Name




  11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
      accounts or refuse to make a payment because you owed a debt?
     � No
     0     Yes. Fill in the details.

                                                                     Describe the action the creditor took                  Date action      Amount
                                                                                                                            was taken
           Creditor's Name


                                                                                                                                             $
           Number     Street
                                                                                                                                              ____ _ _ _
                                                                                                                                                       _




           City                           State   ZIP Code          Last 4 digits of account number: XXXX-____


  12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
      creditors, a court-appointed receiver, a custodian, or another official?
     0     No
     D     Yes


•ifj              List Certain Gifts and Contributions


  13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
     0     No
     D     Yes. Fill in the details for each gift.


             Gifts with a total value of more than $600             Describe the gifts                                      Dates you gave     Value
             per person                                                                                                     the gifts



                                                                                                                                              $______
           Person to Whom You Gave the Gitt


                                                                                                                                              $___ _ _
                                                                                                                                                     _


           Number     Street



           City                           State   ZIP Code


           Person's relationship to you


           Gifts with a total value of more than $600               Describe the gifts                                      Dates you gave    Value
           per person                                                                                                       the gifts



                                                                                                                                              $______
           Person to Whom You Gave the Gift


                                                                                                                                              $
                                                                                                                                               ______



           Number     Street



           City                           Stale   ZIP Code


           Person's relationship to you ______


Official Form 107                                  Statement of Financial Affairs for Individuals Filing for Bankruptcy                               page 6
            Case 3:19-bk-30692                         Doc 1              Filed 03/08/19 Entered 03/08/19 15:49:41                                 Desc Main
                                                                         Document      Page 64 of 71

Debtor 1           CAMILLA Y BARNEY                                                                             Case number (if known)________________
                   First Name     Middle Name                last Name




  14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

     0     No
     0 Yes. Fill in the details for each gift or contribution.

            Gifts or contributions to charities                     Describe what you contributed                                        Date you          Value
            that total more than $600                                                                                                    contributed



                                                                                                                                                           $______
           Charity's Name


                                                                                                                                                           $______


           Number      Street




           City           State        ZIP Code




f&IE                List Certain Losses


  15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
      disaster, or gambling?

     lif' No
     0 Yes. Fill in the details.

            Describe the property you lost and                       Describe any insurance coverage for the loss                        Date of your      Value of property
            how the loss occurred                                                                                                        loss              lost
                                                                    Include the amount that insurance has paid. List pending insurance
                                                                    claims on line 33 of Schedule AIB: Property.


                                                                                                                                                           $______




•¥•&               List Certain Payments or Transfers

  16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
      you consulted about seeking bankruptcy or preparing a bankruptcy petition?
      Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

     0 No
     0 Yes. Fill in the details.

                                                                    Description and value of any property transferred                    Date payment or   Amount of payment
                                                                                                                                         transfer was
            Person Who Was Paid                                                                                                          made


            Number       Street                                                                                                                            $
                                                                                                                                                            ______

                                                                                                                                                           $______

            City                         State    ZIP Code



            Email or website address


            Person Who Made the Payment, if Not You



Official Form 107                                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                                           page 7
            Case 3:19-bk-30692                        Doc 1              Filed 03/08/19 Entered 03/08/19 15:49:41                             Desc Main
                                                                        Document      Page 65 of 71
Debtor 1           CAMILLA Y BARNEY                                                                           Case number (ifknown)________________
                   First Name      Middle Name              Last Name




                                                                    Description and value of any property transferred               Date payment or        Amount of
                                                                                                                                    transfer was made      payment


            Person Who Was Paid
                                                                                                                                                          $______
            Number       Street

                                                                                                                                                          $_____             _


            City                       State     ZIP Code




            Email or website address



            Person Who Made the Payment, if Nol You


  17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
      promised to help you deal with your creditors or to make payments to your creditors?
      Do not include any payment or transfer that you listed on line 16.

     IS No
     D     Yes. Fill in the details.

                                                                    Description and value of any property transferred               Date payment or       Amount of payment
                                                                                                                                    transfer was
                                                                                                                                    made
             Person Who Was Paid

                                                                                                                                                          $______
             Number      Street


                                                                                                                                                          $_____

            City                        State    ZIP Code

 18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
     transferred in the ordinary course of your business or financial affairs?
     Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
     Do not include gifts and transfers that you have already listed on this statement.
     IS No
     D     Yes. Fill in the details.

                                                                   Description and value of property         Describe any property or payments received      Date transfer
                                                                   transferred                               or debts paid in exchange                       was made

            Person Who Received Transfer


            Number       Street




            City                       State     ZIP Code


            Person's relationship to you ______


            Person Who Received Transler



            Number       Street




            City                       State     ZIP Code

            Person's relationship to you ______

Official Form 107                                  Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 8
             Case 3:19-bk-30692                       Doc 1              Filed 03/08/19 Entered 03/08/19 15:49:41                               Desc Main
                                                                        Document      Page 66 of 71
Debtor 1         CAMILLA Y BARNEY                                                                             Case number (if known)________________
                    First Name     Middle Name              Last Name




  19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you
      are a beneficiary? (These are often called asset-protection devices.)

     li2f   No
     0 Yes. Fill in the details.

                                                                              t
                                                                    Descrip ion and value of the property transferred                                         t
                                                                                                                                                          Da e transfer
                                                                                                                                                          was made


            Name of trust




■ §•=d Ust Certain Flwclal Accounta, lnatru111811ta, Safe Deposit Box-, and Storaa• Units
 20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,
     closed, sold, moved, or transferred?
     Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
     brokerage houses, pension funds, cooperatives, associations, and other financial institutions.

     if No
     0      Yes. Fill in the details.

                                                                          t
                                                                    Las 4 digits of account number                      t
                                                                                                        Type of accoun or             t     t
                                                                                                                                Da e accoun was           t
                                                                                                                                                       Las balance before
                                                                                                        instrument              closed, sold, moved,   closing or transfer
                                                                                                                                or transferred


             Name of Financial Institution
                                                                    xxxx-_ - - -                        □   Checking                                   $_____
                                                                                                        □   Savings

                                                                                                        □
             Number       Street
                                                                                                            Money market

                                                                                                        □   Brokerage
             City                       State    ZIP Code
                                                                                                        □ ot  her____



                                                                    XXXX-_ - - -                        □   Checking                                   $___             _
                                                                                                                                                                        _
             Name of Financial Institution
                                                                                                        □   Savings

             Number       Street                                                                        □   Money market

                                                                                                        □   Brokerage

                                                                                                        □   Other____
             City                      State     ZIP Code

 21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
     securities, cash, or other valuables?
     lif No
     □      Yes. Fill in the details.
                                                                    Who else had access to i ?t                             t     t
                                                                                                                   Describe he con ents                                     t
                                                                                                                                                                  Do you s ill
                                                                                                                                                                        t
                                                                                                                                                                  have i ?

                                                                                                                                                                  □   No
             Name of Financial Institution                         Name
                                                                                                                                                                  □   Yes


             Number       Street                                   Number Street


                                                                   City           State   ZIP Code
             City                      State     ZIP Code


Official Form 107                                  Statement of Financial Affairs for Individuals Filing for Bankruptcy                                       page9
            Case 3:19-bk-30692                         Doc 1              Filed 03/08/19 Entered 03/08/19 15:49:41                                Desc Main
                                                                         Document      Page 67 of 71
Debtor 1          CAMILLA Y BARNEY                                                                                   Case number (ifknown)____    __   ________
                    First Name     Middle Name               Last Name




 22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
     el No
     □     Yes. Fill in the details.
                                                                    Who else has or had access to it?                    Describe the contents                Do you still
                                                                                                                                                              have it?

                                                                                                                                                              □   No
             Name of Storage Facility                               Name                                                                                      □   Yes

             Number       Street                                    Number    Street


                                                                    City State ZIP Code

             City                        State    ZIP Code



                      ldentlfr Pl'Opel'ly You Hold or Control for Sonleone EIN
  23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
      or hold in trust for someone.
      lif No
      □     Yes. Fill in the details.
                                                                   Where is the property?                                Describe the property            Value


             Owner's Name
                                                                                                                                                          $____
                                                                  Number     Street
             Number       Street




                                                                  City                          State     ZIP Code
             City                        State    ZIP Code



■   @fl•M Give Delalla About l!nvlronmental lnfonnatlon
 For the purpose of Part 10, the following definitions apply:
  11 Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
     hazardous or toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
     including statutes or regulations controlling the cleanup of these substances, wastes, or material.

  11 Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
     utilize it or used to own, operate, or utilize it, including disposal sites.

  111 Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
      substance, hazardous material, pollutant, contaminant, or similar term.

 Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

 24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

      el No
      □    Yes. Fill in the details.
                                                                   Governmental unit                          Environmental law, if you know it          Date of notice



           Name of site                                           Governmental unit


           Number       Street                                    Number     Street


                                                                  City                 State   ZIP Code



           City                         State    ZIP Code




Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                   page 10
           Case 3:19-bk-30692                       Doc 1              Filed 03/08/19 Entered 03/08/19 15:49:41                                        Desc Main
                                                                      Document      Page 68 of 71
Debtor 1        CAMILLA Y BARNEY                                                                                     Case number (if known)________
                                                                                                                                           ,                     __      __
                                                                                                                                                                         _        _
                   First Name     MidcUeName              Last Name




  25. Have you notified any governmental unit of any release of hazardous material?

      IS No
      □ Yes. Fill in the details.
                                                                 Governmental unit                               Environmental law, if you know it                   Date of notice



            Name of site                                       Governmental unit


            Number       Street                                 Number     Street



                                                               City                   State     ZIP Code


            City                      State    ZIP Code


  26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

      la   No
      □ Yes. Fill in the details.
                                                                  Court or agency                                     Nature of the case                              Status of the
                                                                                                                                                                      case

           Case title_____________
                                                                                                                                                                      □ Pending
                                                                                                                                                                      □ On appeal
                                                                  Court Name



                                                                  Number     Street                                                                                   □ Concluded
           Case number                                            City                        State   ZIP Code




■   @jii Give Detalls About Your llualnm or Connectlona to Any llualnm
 27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
           □ A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
           □ A member of a limited liability company (LLC) or limited liability partnership (LLP)
           □ A partner in a partnership
           □ An officer, director, or managing executive of a corporation
           □ An owner of at least 5% of the voting or equity securities of a corporation
      1H No. None of the above applies. Go to Part 12.
      D    Yes. Check all that apply above and fill in the details below for each business.
                                                       Describe the nature of the business                                          Employer Identification number
                                                                                                                                    Do not include Social Security number or ITIN.
            Business Name

                                                                                                                                    EIN:
            Number       Street
                                                                  Name of accountant or bookkeeper                                  Dates business existed


                                                                                                                                    From               To ___
            City                      State    ZIP Code

                                                                  Describe the nature of the business                               Employer Identification number
                                                                                                                                    Do not include Social Security number or ITIN.
            Business Name

                                                                                                                                    EIN:
            Number       Street
                                                                 Name of accountant or bookkeeper                                   Dates business existed


                                                                                                                                    From               To ___
            City                     State     ZIP Code


Official Form 107                                Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                   page 11
             Case 3:19-bk-30692                       Doc 1               Filed 03/08/19 Entered 03/08/19 15:49:41                            Desc Main
                                                                         Document      Page 69 of 71
Debtor 1        CAMILLA Y BARNEY                                                                               Case number (if/mown)_______________
                    First Name      Middle Name              Last Name




                                                                                                                           Employer Identification number
                                                                     Describe the nature of the business
                                                                                                                           Do not include Social Security number or ITIN.
             Business Name

                                                                                                                           EIN: __ _______
             Number        Street
                                                                     Name of accountant or bookkeeper                      Dates business existed



                                                                                                                           From    ___ To ___
             City                        State    ZIP Code




 28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
     institutions, creditors, or other parties.

     D     No
     D     Yes. Fill in the details below.

                                                                     Date issued



             Name                                                    MM/DD/YYYY



             Number        Street




             City                        State    ZIP Code




1619 •.. �..
      I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the
      answers are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud
      in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.




       xa
      18 U.S.C. §§ 152, 1341, 1519, and 3571.



                                                                                   X
                                                                                       Signature of Debtor 2


             Date 02/23/2019                                                           Date ------

      Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

      l!!f   No
      D      Yes


      Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
      D No
      Iii' Yes. Name of person,___________________                                                       __ _ _. Attach the Bankruptcy Petition Preparer's Notice,
                                                                                                                 Declaration, and Signature (Official Form 119).




Official Form 107                                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 12
           Case 3:19-bk-30692                  Doc 1        Filed 03/08/19 Entered 03/08/19 15:49:41                                 Desc Main
                                                           Document      Page 70 of 71
  F1ll 1n this information to 1dent1fy your case:                                                    Check one box only as directed 1n this form and 1n
                                                                                                     Form 122A-1Supp.
 Debtor 1          CAMILLA Y BARNEY
                     First Name              Middle Name               Last Name
                                                                                                     lif 1. There is no presumption of abuse.
 Debtor 2
 (Spouse, if filing) First Name              Middle Name               Last Name                     D    2. The calculation to determine if a presumption of
                                                                                                             abuse applies will be made under Chapter 7
 United States Bankruptcy Court for the: Southern District of Ohio                                           Means Test Calculation (Official Form 122A-2).

 Case number                                                                                        D      3. The Means Test does not apply now because of
  (If known)                                                                                                  qualified military service but it could apply later.



                                                                                                     D Check if this is an amended filing

Official Form 122A-1
Chapter 7 Statement of Your Current Monthly Income                                                                                                              12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more
space is needed, attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of any
additional pages, write your name and case number (if known). If you believe that you are exempted from a presumption of abuse because you
do not have primarily consumer debts or because of qualifying military service, complete and file Statement of Exemption from Presumption of
Abuse Under§ 707(b)(2) (Official Form 122A-1Supp) with this form.


fifi             Calculate Your Current Monthly Income

 1. What is your marital and filing status? Check one only.
      � Not married. Fill out Column A, lines 2-11.
      D    Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.

      D    Married and your spouse is NOT filing with you. You and your spouse are:
           D      Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.
           D      Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare
                  under penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your
                  spouse are living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C. § 707(b)(7)(B).

     Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this
     bankruptcy case. 11 U.S.C. § 101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through
     August 31. If the amount of your monthly income varied during the 6 months, add the income for all 6 months and divide the total by 6.
     Fill in the result. Do not include any income amount more than once. For example, if both spouses own the same rental property, put the
     income from that property in one column only. If you have nothing to report for any line, write $0 in the space.
                                                                                                     Column A               ColumnB
                                                                                                     Debtor 1               Debtor2 or
                                                                                                                            non-filing spouse
 2. Your gross wages, salary, tips, bonuses, overtime, and commissions
    (before all payroll deductions).                                                                  $          0.00         $____

 3. Alimony and maintenance payments. Do not include payments from a spouse if
    Column B is filled in.                                                                            $-     - 0.00
                                                                                                             -  -             $ ____

 4. All amounts from any source which are regularly paid for household expenses
    of you or your dependents, including child support. Include regular contributions
    from an unmarried partner, members of your household, your dependents, parents,
    and roommates. Include regular contributions from a spouse only if Column B is not
                                                                                                      $          0.00         $____
    filled in. Do not include payments you listed on line 3.
 5. Net income from operating a business, profession,
                                                                     Debtor 1       Debtor2
    or farm
    Gross receipts (before all deductions)                            $__           $__
     Ordinary and necessary operating expenses                       -$_           _ -$__
     Net monthly income from a business, profession, or farm          $    0.00 $__ Copy      0. 00
                                                                                    here.+ $___                               $____

 6. Net income from rental and other real property                   Debtor 1       Debtor2
    Gross receipts (before all deductions)                            $__            $__
     Ordinary and necessary operating expenses                       -$            -$_ _
                                                                                        Copy
     Net monthly income from rental or other real property
                                                                      $    0.00     $__ here.+        $          0.00         $____
 7. Interest, dividends, and royalties                                                                $          0.00         $_____



Official Form 122A-1                           Chapter 7 Statement of Your Current Monthly Income                                                      page 1
             Case 3:19-bk-30692                                   Doc 1              Filed 03/08/19 Entered 03/08/19 15:49:41                                         Desc Main
                                                                                    Document      Page 71 of 71

 Debtor 1             CAMILLA Y BARNEY                                                                                     Casenumber (if known)______________
                      First Name           Middle Name                  Last Name


                                                                                                                              Column A                    ColumnB
                                                                                                                              Debtor 1                    Debtor2 or
                                                                                                                                                          non-filing spouse
 8. Unemployment compensation                                                                                                   $__         o_.o_o           $_____
      Do not enter the amount if you contend that the amount received was a benefit
      under the Social Security Act. Instead, list it here: ............................... �
            For you .................................................................................. $______
            For your spouse...................................................................   $______

                                                                                                                                            o_.o_o
 9. Pension or retirement income. Do not include any amount received that was a
    benefit under the Social Security Act.                                                                                      $__                          $_____
 10. Income from all other sources not listed above. Specify the source and amount.
     Do not include any benefits received under the Social Security Act or payments received
     as a victim of a war crime, a crime against humanity, or international or domestic


                                                                                                                                $           0.00            $
     terrorism. If necessary, list other sources on a separate page and put the total below.



                                                                                                                                $            0.00           $
       Total amounts from separate pages, if any.                                                                            +$             0.00          +$


                                                                                                                                $           0.00            $                   =1$
                                                                                                                                                                                             o.ool
 11. Calculate your total current monthly income. Add lines 2 through 1O for each
     column. Then add the total for Column A to the total for Column B.
                                                                                                                                                      +
                                                                                                                                                                                    Total current
                                                                                                                                                                                    monthly income

                    Determine Whether the Means Test Applies to You

 12. Calculate your current monthly income for the year. Follow these steps:
                                                                                                                                                                                          o_.o_o
                                                                                                                                                                                    12
     12a.        Copy your total current monthly income from line 11. .................................................................................. Copy line 11 here�     $__

                 Multiply by 12 (the number of months in a year).                                                                                                               X
     12b.        The result is your annual income for this part of the form.                                                                                             12b.   $___0�0-0

 13. Calculate the median family income that applies to you. Follow these steps:

     Fill in the state in which you live.                                                        Ohio

     Fill in the number of people in your household.

     Fill in the median family income for your state and size of household. ............................................................................................. 13.   $48,441.00
     To find a list of applicable median income amounts, go online using the link specified in the separate
     instructions for this form. This list may also be available at the bankruptcy clerk's office.
 14. How do the lines compare?

     14a.     Iii   Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
                    Go to Part 3.

     14b.     D     Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
                    Go to Part 3 and fill out Form 122A-2.


•&fl                Sign Below

                    By signing here, I declare under penalty of perjury that the information on this statement and in any attachments is true and correct.




                    x�,lf ,0'�                                                                                   X -S,-ng -atu- _ffi__O f_Deb- to- _r_2 ______________
                        Date       03/04/2019                                                                          Date -------
                                MM I DD          I YYYY                                                                       MM / DD        / YYYY


                        If you checked line 14a, do NOT fill out or file Form 122A-2.
                        If you checked line 14b, fill out Form 122A-2 and file it with this form.


Official Form 122A-1                                             Chapter 7 Statement of Your Current Monthly Income                                                                   page 2
